Exhibit 10.4

 

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

of

SNR WIRELESS HOLDCO, LLC

by and between

SNR WIRELESS MANAGEMENT, LLC,

 

JOHN MULETA

and

AMERICAN AWS-3 WIRELESS III L.L.C.

Dated as of March 31, 2018

 

 

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT
HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH INTERESTS MAY NOT
BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT
EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM AND
COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH
HEREIN.

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT
ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER SET FORTH IN THIS
LIMITED LIABILITY COMPANY AGREEMENT.

 

 

 



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

ARTICLE 1 DEFINITIONS AND ORGANIZATION


2

 

 

 

Section 1.1

Definitions


2

Section 1.2

Formation


18

Section 1.3

Name


18

Section 1.4

Principal Place of Business


18

Section 1.5

Registered Office; Registered Agent


18

Section 1.6

Term


18

Section 1.7

Purpose and Powers


18

Section 1.8

Filings


19

Section 1.9

Sole Agreement


19

 

 

 

ARTICLE 2 CAPITALIZATION


19

 

 

 

Section 2.1

Capital Accounts


19

Section 2.2

Capital Contributions


20

Section 2.3

No Withdrawals


23

Section 2.4

No Interest


23

Section 2.5

Interests are Securities


23

Section 2.6

Certification of Interests


23

Section 2.7

Failure to Fund


24

 

 

 

ARTICLE 3 DISTRIBUTIONS


24

 

 

 

Section 3.0

Mandatory Quarterly Distribution


24

Section 3.1

Non-Liquidating Distributions


25

Section 3.2

Liquidating Distributions


26

Section 3.3

Interest Purchase Agreement, Security Agreement and Pledge Agreement


26

 

 

 

ARTICLE 4 ALLOCATIONS


27

 

 

 

Section 4.1

Profits and Losses


27

Section 4.2

Losses


28

Section 4.3

Special Allocations


29

Section 4.4

Curative Allocations


30

Section 4.5

Special Allocations in the Event of Company Audit Adjustments


31

Section 4.6

Allocation of Credits


32

Section 4.7

Tax Allocations


32

Section 4.8

Change in Members’ Interests


33

 





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

i

--------------------------------------------------------------------------------

 



 

 

ARTICLE 5 ACCOUNTING AND RECORDS


33

 

 

 

Section 5.1

Fiscal Year


33

Section 5.2

Method of Accounting


33

Section 5.3

Books and Records; Inspection


33

Section 5.4

Financial Statements; Internal Controls


34

Section 5.5

Taxation


35

 

 

 

ARTICLE 6 MANAGEMENT


39

 

 

 

Section 6.1

Manager


39

Section 6.2

Removal of Manager


40

Section 6.3

Supermajority Approval Rights


41

Section 6.4

Separateness Covenants


41

Section 6.5

Business Plans and Budgets


43

Section 6.6

Management Fees


43

 

 

 

ARTICLE 7 TRANSFER RESTRICTIONS


44

 

 

 

Section 7.1

Restrictions


41

Section 7.2

Exceptions


45

Section 7.3

Right of First Refusal


46

Section 7.4

Tag-Along Right


47

Section 7.5

Substituted Members


48

Section 7.6

Invalid Transfers Void


49

Section 7.7

Determination of Fair Market Value


49

Section 7.8

Acceptance of Prior Acts


50

 

 

 

ARTICLE 8 PUT RIGHT


50

 

 

 

Section 8.1

Put


50

Section 8.2

Conditions to Closing


51

Section 8.3

Closing


51

Section 8.4

Terminated Auction Purchase


52

 

 

 

ARTICLE 9 REGISTRATION RIGHT


53

 

 

 

Section 9.1

Registration Right


53

Section 9.2

Right to Purchase—Preliminary Range


53

Section 9.3

Right to Purchase—IPO Price


53

Section 9.4

Right to Defer the Offering


54

Section 9.5

Registration Expenses


54

Section 9.6

Registration Procedures


54

 





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

ii

--------------------------------------------------------------------------------

 



 

 

 

ARTICLE 10 OTHER AGREEMENTS


57

 

 

 

Section 10.1

Exclusivity


57

Section 10.2

Confidentiality


57

Section 10.3

Arbitration


58

Section 10.4

Right of First Refusal for Sale of License


59

 

 

 

ARTICLE 11 REPRESENTATIONS AND COVENANTS


61

 

 

 

Section 11.1

Representations of the Members


61

Section 11.2

Covenants of the Members


62

Section 11.3

Representations and Covenants of SNR and American III


62

Section 11.4

Failure to Qualify as a Qualified Person


63

 

 

 

ARTICLE 12 EXCULPATION AND INDEMNIFICATION


65

 

 

 

Section 12.1

No Personal Liability


65

Section 12.2

Indemnification by Company


65

Section 12.3

Notice and Defense of Claims


66

 

 

 

ARTICLE 13 DISSOLUTION AND TERMINATION


67

 

 

 

Section 13.1

No Withdrawal


67

Section 13.2

Dissolution


68

Section 13.3

Procedures Upon Dissolution


68

Section 13.4

Deficit Capital Accounts


70

Section 13.5

Termination


70

 

 

 

ARTICLE 14 MISCELLANEOUS


70

 

 

 

Section 14.1

Entire Agreement


70

Section 14.2

Amendment; Waiver


70

Section 14.3

Successors and Assigns


71

Section 14.4

No Third Party Beneficiaries


71

Section 14.5

Disposition of Interests


71

Section 14.6

Survival of Rights and Duties


71

Section 14.7

Governing Law


72

Section 14.8

Specific Performance


72

Section 14.9

Remedies Cumulative


72

Section 14.10

Further Assurances


72

Section 14.11

Expenses


72

Section 14.12

Notices


73

Section 14.13

Severability


74

Section 14.14

Reformation


74

Section 14.15

Relationship of Parties


75

Section 14.16

No Right to Partition


75

Section 14.17

Construction


75

Section 14.18

Counterparts


76

 

 



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

iii

--------------------------------------------------------------------------------

 



SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of SNR WIRELESS
HOLDCO, LLC, a Delaware limited liability company (the “Company”), effective as
of March 31, 2018 (the “Effective Date”), by and between AMERICAN AWS-3 WIRELESS
III L.L.C., a Colorado limited liability company (“American III”), SNR WIRELESS
MANAGEMENT, LLC, a Delaware limited liability company (“SNR”) and John Muleta, a
U.S. citizen.

WHEREAS, the FCC has announced that it will auction licenses to use spectrum in
the 1695-1710 MHz and 1755-1780/2155-2180 MHz bands in an auction designated by
the FCC as Auction Number 97 (the “Auction”) and that is currently scheduled by
the FCC to begin on November 13, 2014, as the same may be rescheduled or
modified by the FCC;

WHEREAS, Congress has directed the FCC to promote economic opportunity and
competition by disseminating licenses among a wide variety of applicants,
including small businesses and businesses owned by members of minority groups,
and to ensure that small businesses and businesses owned by members of minority
groups are given the opportunity to participate in the provision of
spectrum-based services;

WHEREAS, SNR desires to participate in the provision of spectrum-based services
to secure economic opportunity for their shareholders, to develop
telecommunications industry expertise for and on behalf of its shareholders and
to provide innovative new wireless service offerings;

WHEREAS, in pursuit of these goals, SNR desires to participate in the Auction
together with American III;

WHEREAS, License Company, American III and the Company were party to the
Original Credit Agreement (as defined below), pursuant to which License Company
borrowed $5,565,414,940 from American III and the Company guaranteed License
Company’s obligations thereunder;

WHEREAS, License Company, American III and the Company desire for American III
to exchange five billion sixty-five million four hundred fourteen thousand nine
hundred and forty Dollars ($5,065,414,940) of outstanding indebtedness owed to
it by License Company under the Original Credit Agreement for 5,065,415 Class A
Preferred Interests (as defined below) to be held by American III;

WHEREAS, the FCC issued an order, Northstar Wireless,  LLC,  SNR Wireless
LicenseCo,  LLC,  Applications for New Licenses in the 1695-1710 MHz,  1755-1780
MHz and 2155-2180 MHz Bands, Memorandum Opinion and Order, 30 FCC Rcd 8887
(2015), resulting in the denial of bidding credits to License Company;





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

 

--------------------------------------------------------------------------------

 



WHEREAS, the United States Court of Appeals for the District of Columbia Circuit
in SNR Wireless LicenseCo,  LLC,  et al. v. Federal Communications Commission,
868 F.3d 1021 (D.C. Cir. 2017) affirmed the FCC’s decision, in part, and
remanded the matter to the FCC to give SNR an opportunity to seek to negotiate a
cure of the issues identified by the FCC in its order;

WHEREAS, as of September 12, 2014, American III and SNR entered into a Limited
Liability Company Agreement of SNR Wireless HoldCo, LLC relating to the matters
set forth herein (“Original Agreement”), which was amended and restated in the
First Amended and Restated Limited Liability Agreement dated as of October 13,
2014 (the “First Amended Agreement”);

WHEREAS, pursuant to Section 14.2 of the First Amended Agreement, American III
and SNR wish to amend and restate the First Amended Agreement to read as set
forth herein;

WHEREAS, the FCC has stated that Baker Creek Communications,  LLC, Memorandum
Opinion and Order, 13 FCC Rcd 18709 (1998), sets forth an illustrative list of
typical passive investor protections, which the Company and American III intend
to adopt; and

WHEREAS, the Wireless Telecommunications Bureau of the FCC determined that
investor protection rights specified in the application of Advantage Spectrum,
L.P. (ULS File No. 0006668843, granted July 5, 2016), did not preclude the grant
of bidding credits to that Auction applicant; and the Company and American III
intend to adopt materially similar contractual rights.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, it is hereby agreed as follows:

ARTICLE 1

DEFINITIONS AND ORGANIZATION

Section 1.1      Definitions

Capitalized terms used in this Agreement without other definition shall, unless
expressly stated otherwise, have the meanings specified in this Section 1.1.

“Act” means the Delaware Limited Liability Company Act, as amended from time to
time.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments:

(i)         such Capital Account shall be deemed to be increased by any amounts
which such Member is obligated to restore to the Company (pursuant to this
Agreement or otherwise) or is deemed to be obligated to restore pursuant to the
second to last sentence of Treasury Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5) (relating to allocations attributable to nonrecourse debt); and





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

2

--------------------------------------------------------------------------------

 



(ii)       such Capital Account shall be deemed to be decreased by the items
described in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted and applied consistently therewith.

“Adverse FCC Action” is defined in Section 14.14(a).

“Adverse FCC Action Reformation” is defined in Section 14.14(a).

“Affiliate” means, with respect to a Person, any other Person that either
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with such Person at any time during the
period for which the determination of affiliation is being made; provided, that
the Members shall be deemed not to be Affiliates of the Company for purposes of
this Agreement; provided,  further,  however, that for purposes of this
Agreement, EchoStar Corporation and EchoStar Corporation’s direct and indirect
subsidiaries will not be considered or deemed to be Affiliates of American III.
For the avoidance of doubt, for purposes of this Agreement, American III is not
an Affiliate of the Company or Non-American III Members.

“Agents” is defined in Section 10.2(a).

“Agreement” means this Second Amended and Restated Limited Liability Company
Agreement, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with its terms.

“American III” is defined in the preamble.

“American III Members” means American III and its transferees.

“Applicable Law” shall mean with respect to any Person, any federal, state,
local or foreign law, statute, ordinance, rule, regulation, Judgment, order,
injunction or decree or any interpretation or administration of any of the
foregoing by, any Governmental Authority, whether in effect as of the date of
execution of this Agreement or thereafter, and in each case as amended,
applicable to such Person or its Affiliates or their respective assets,
including the FCC Rules.

“Appraiser” is defined in Section 7.7.

“Auction” is defined in the preamble.

“Auction Benefits” means the eligibility of the License Company and its
Subsidiaries to hold any of the licenses for which the License Company is the
Winning Bidder in the Auction and the ability of the License Company and each of
its Subsidiaries to realize the twenty five percent (25%) Bidding Credits and
other financial benefits that it derives from its status as a Qualified Person
without the payment of unjust enrichment penalties with respect to such Bidding
Credits.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

3

--------------------------------------------------------------------------------

 



“Auction Purchase Price” is defined in Section 2.2(c)(i).

“Bankruptcy” means, with respect to any Person:

(i)         the filing by such Person of a voluntary petition seeking
liquidation, dissolution, reorganization, rearrangement, readjustment or similar
relief, in any form, of its debts under Title 11 of the United States Code (or
corresponding provisions of future laws) or any other bankruptcy or insolvency
law, or such Person’s filing an answer consenting to, or acquiescing in any such
petition, or the adjudication of such Person as a bankrupt or insolvent;

(ii)       the making by such Person of any assignment for the benefit of its
creditors or any similar action for the benefit of creditors, or the admission
by such Person in writing of its inability to pay its debts as they mature;

(iii)      the expiration of sixty (60) days after the filing of an involuntary
petition under Title 11 of the United States Code (or corresponding provisions
of future laws), an application for the appointment of a receiver for the assets
of such Person, or an involuntary petition seeking liquidation, dissolution,
reorganization, rearrangement or readjustment of its debts or similar relief
under any bankruptcy or insolvency law, provided that the same shall not have
been vacated, set aside or stayed within such sixty-day period;

(iv)       the giving of notice by such Person to any Governmental Authority of
insolvency or pending insolvency or suspension or pending suspension of
operations;

(v)        the appointment (or such Person’s seeking or acquiescing to such
appointment) of any trustee, receiver, conservator or liquidator of such Person
of all or any substantial part of its properties; or

(vi)       the entry of an order for relief against such Person under Title 11
of the United States Code (or corresponding provisions of future laws) or any
other bankruptcy or insolvency law.

The foregoing is intended to supersede and replace the events listed in Section
18-304(a) of the Act.

“Bidding Credit” means, with respect to any license for which the License
Company was the Winning Bidder, an amount equal to the excess of the gross
winning bid placed in the Auction by the License Company for such license over
the net winning bid placed in the Auction by the License Company for such
license.

“Bidding Protocol” means the Bidding Protocol and Joint Bidding Arrangement,
dated as of September 12, 2014 (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its terms), by and among SNR, American





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

4

--------------------------------------------------------------------------------

 



III, the Company, the License Company and, for purposes of Sections 4 and 5
thereof only, American AWS-3 Wireless I L.L.C.

“Book Value” means, with respect to any asset of the Company, the asset’s
adjusted basis as of the relevant date for federal income tax purposes, except
as follows:

(i)         the initial Book Value of any asset contributed by a Member to the
Company shall be the Fair Market Value of such asset, as determined by the
contributing Member and the Company with the concurrence of the Members other
than the contributing Member;

(ii)       the Book Values of all Company assets (including intangible assets,
such as goodwill) shall be adjusted to equal their respective Fair Market Values
(as adjusted by Section 7701(g) of the Code) as of the following times:

(A)       the acquisition of an additional Interest by any new or existing
Member in exchange for more than a de minimis capital contribution or for
services;

(B)       the distribution by the Company to a Member of more than a de minimis
amount of money or other Company property as consideration for an interest in
the Company;

(C)       the termination of the Company for federal income tax purposes
pursuant to Section 708(b) of the Code; and

(D)       immediately prior to incorporation of the Company (however effected,
in connection with an initial public offering);

(iii)      the Book Value of any Company asset distributed to any Member shall
be the Fair Market Value of such asset (as adjusted by Section 7701(g) of the
Code) on the date of distribution;

(iv)       if the Book Value of an asset has been determined or adjusted
pursuant to clause (i) or clause (ii) above, such Book Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Profits and Losses, and other items allocated pursuant to
ARTICLE 4; and

(v)        the Book Value of Company assets shall be increased or decreased, as
appropriate, to reflect any adjustments to the adjusted tax bases of such assets
pursuant to Sections 734(b) or 743(b) of the Code, but only to the extent that
such adjustments are taken into account in determining Capital Accounts pursuant
to Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and clause (v) of the
definition of “Profits” and “Losses” set forth below; provided,  however, that
Book Values shall not be adjusted pursuant to this clause (v) to the extent that
an adjustment pursuant to clause (ii) or (iii) hereof is required





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

5

--------------------------------------------------------------------------------

 



in connection with a transaction that would otherwise result in an adjustment
pursuant to this clause (v).

The foregoing definition of Book Value is intended to comply with the provisions
of Treasury Regulations Section 1.704-1(b)(2)(iv) and shall be interpreted and
applied consistently therewith.

“Business” means the business (conducted through the License Company and its
Subsidiaries) of (i) acquiring licenses in the Auction; (ii) the deployment of
such licenses in a manner consistent with Applicable Law, including the FCC
Rules, whether by (A) owning, constructing and operating systems to provide
wireless broadband services, (B) entering into one or more joint venture, lease,
wholesale or other agreements or (C) any other means; (iii) marketing and
offering the services and features described in clause (ii), including
advertising such services and features using broadcast and other media; and (iv)
any other activities which the Manager reasonably determines to be in the best
interests of the Company.

“Business Day” means any day other than Saturday, Sunday, or other day on which
commercial banks in New York, New York are authorized or required to close under
the laws of the State of New York.

“Business Plan” means the Five-Year Business Plan and each annual business plan
adopted in accordance with Section 6.5.

“Business Purpose” is defined in Section 1.7.

“Buyer” is defined in Section 10.4(a).

“Capital Account” is defined in Section 2.1(a).

“Change of Control of SNR” means (i) any circumstance, event or transaction
following which any Person or group (as such term is used in Sections 13(d) and
14(d) of the Exchange Act and the rules and regulations promulgated thereunder),
other than the members of SNR as of the date of this Agreement and such members’
Affiliates, is the “beneficial owner” (as such term is used in Rules 13d-3,
13d-5 or 16a-1 under the Exchange Act) of at least 50.1% of the Voting
Securities of SNR or otherwise has the power to control SNR; (ii) the sale or
other disposition of all or substantially all of SNR’s membership interests,
business or assets (including through a merger or otherwise); (iii) a change of
the sole managing member of SNR; or (iv) any amendment or modification of the
limited liability company agreement of SNR which would have the effect of
vesting control or management of SNR in any entity other than the sole managing
member of SNR.

“Claim” is defined in Section 12.3(a).

“Class A Preferred Interest” is defined in Section 2.2(f).





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

6

--------------------------------------------------------------------------------

 



“Class A Member” means, initially, American III as long as it has not ceased to
be a Class A Member, and any Person who, at the time of the reference thereto,
has been admitted to the Company as a Class A Member in accordance with the
terms of this Agreement and has not ceased to be a Class A Member.

“Class A Percentage” means, as to a Class A Member, such Class A Member’s
percentage ownership of the Class A Preferred Interests as set forth
herein.  The current Class A Percentage of American III is one hundred percent
(100%).

“Class B Common Interest” means the Interest of a Class B Member in its capacity
as such.

“Class B Member” means, initially, American III and SNR as long as they have not
ceased to be Class B Members, and any Person who, at the time of the reference
thereto, has been admitted to the Company as a Class B Member in accordance with
the terms of this Agreement and has not ceased to be a Class B Member.

“Class B Percentage” means, as to a Class B Member, such Class B Member’s
percentage ownership of the Class B Common Interests as set forth herein.  The
current Class B Percentage of American III is eighty-five percent (85%), and the
current Class B Percentage of SNR is fifteen percent (15%).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“COD Income” is defined in Section 4.3(g).

“Company” is defined in the preamble.

“Company Minimum Gain” means the aggregate of the amounts of gain, if any,
determined for each nonrecourse liability of the Company, that would be realized
by the Company for federal income tax purposes if it disposed of the Company
property subject to such liability in a taxable transaction in full satisfaction
thereof and for no other consideration. To the extent the foregoing is
inconsistent with Treasury Regulations Section 1.704-2(d) or incomplete with
respect to such regulation, Company Minimum Gain shall be computed in accordance
with such regulation.

 “control,” “controlled” and “controlling” as used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of Voting Securities, by contract or otherwise.

“Credit Agreement” means that Second Amended and Restated Credit Agreement among
License Company, American III and the Company effective as of March 31, 2018.

 “Deemed Liquidation Event” means: (i) a merger, consolidation or similar
transaction in which the Company is a constituent party (except any such merger,
consolidation, or similar transaction in which the Company’s Members prior to
such transaction own a majority of the





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

7

--------------------------------------------------------------------------------

 



equity securities of the surviving, resulting or acquiring entity in
approximately the same relative percentages after such transaction as before
such transaction); or (ii) the sale, license or lease of all or substantially
all of the Company’s assets in a single transaction or series of related
transactions.

“Depreciation” means, for each fiscal year or part thereof, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such year or other
period, except that if the Book Value of an asset differs from its adjusted
basis for federal income tax purposes at the beginning of such year,
Depreciation shall be an amount which bears the same ratio to such Book Value as
the federal income tax depreciation, amortization or other cost recovery
deduction for such year bears to such adjusted tax basis; provided that if the
federal income tax depreciation, amortization or other cost recovery deduction
for such year is zero, Depreciation shall be determined with reference to such
Book Value using any reasonable method selected by the Manager.

“Economic Element” is defined in Section 14.14(a).

“Effective Date” is defined in the preamble.

“Equity Interests” means capital stock, partnership interests, limited liability
company interests or other ownership or beneficial interests of any Person.

“Excess Cash” means all cash and cash equivalents held by the Company at the
time of determination in excess of such amount required for the Company and its
Subsidiaries to retain to satisfy the then current liabilities of the Company
and its Subsidiaries and to provide a reasonable reserve for the future
liabilities and then current and future operating expenses and capital
expenditures of the Company and its Subsidiaries.

“Exchange” is defined in Section 2.2(f).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Face Amount” means the Initial Face Amount plus the value of any and all
amounts added to the Initial Face Amount pursuant to Section 3.0 minus all
Non-Liquidating Distributions paid pursuant to Section 3.1(a) to the Class A
Members in accordance with their Liquidation Preference.

“Fair Market Value” means, with respect to any asset, as of the date of
determination, the cash price at which a willing seller would sell and a willing
buyer would buy such asset in a transaction negotiated at arm’s length, each
being apprised of and considering all relevant facts, circumstances and factors,
and neither acting under compulsion, with the parties being unaffiliated third
parties acting without time constraints.

“FCC” means the Federal Communications Commission or any successor agency or
entity performing substantially the same functions.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

8

--------------------------------------------------------------------------------

 



“FCC Rules” means the Communications Act of 1934, as amended by, inter alia, the
Telecommunications Act of 1996, codified at 47 U.S.C. § 151 et seq., as it may
be amended in the future, including the rules and regulations established by the
FCC and codified in Title 47 of the Code of Federal Regulations, as the same may
be amended, amended and restated, supplemented or otherwise modified from time
to time hereafter, and effective orders, rulings, and public notices of the FCC.

“Five-Year Business Plan” is defined in Section 6.5(a), as the same may be
updated from time to time in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles as used in the United
States by the Financial Accounting Standards Board and/or the American Institute
of Certified Public Accountants, as in effect from time to time.

“Governmental Authority” means any government or political subdivision thereof,
whether domestic or foreign, including any national, state, regional,
provincial, county, city, municipal, local or other governmental department,
ministry, commission, board, bureau, agency, regulatory body or authority,
instrumentality, judicial or administrative body, having jurisdiction over the
matter or matters in question, including the FCC.

“Impermissible Deficit” is defined in Section 4.3(f).

“Indemnified Person” is defined in Section 12.1(b).

“Initial Application Date” means September 12, 2014.

“Initial Face Amount” is defined in Section 2.2(f).

“Initial Grant Date” means October 27, 2015.

 “Inspectors” is defined in Section 9.6(h).

“Instrument of Assignment” is defined in Section 8.3(a).

“Intercreditor and Subordination Agreement” means the First Amended and Restated
Intercreditor and Subordination Agreement effective as of the Effective Date and
entered into by American III and SNR (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its terms).

“Interest” means the interest of a Member (or a Permitted Transferee of a Member
pursuant to ARTICLE 7 which has not been admitted as a Member of the Company) in
the aggregate distributions by the Company, and the aggregate allocations by the
Company of Profits, Losses, income, gain, loss, deduction or credit or any
similar item, and all other rights and interests of a Member of the Company.

“Interest Purchase Agreement” is defined in Section 3.3.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

9

--------------------------------------------------------------------------------

 



“IPO Price” is defined in Section 9.3.

“Judgment” shall mean any judgment, writ, order, injunction, award or decree of
any court, judge, justice or magistrate, including any bankruptcy court, or
arbiter, and any order of or by any other Governmental Authority.

“license” means a license issued by the FCC authorizing the licensee to
construct and operate radio transmitting facilities. Unless otherwise indicated,
references to licenses in this Agreement shall refer to licenses to use spectrum
in the 1695-1710 MHz and/or 17551780/2155-2180 MHz bands.

“License Closing” is defined in Section 10.4(b).

“License Company” means SNR Wireless LicenseCo, LLC, a Delaware limited
liability company and wholly-owned Subsidiary of the Company.

“License Company System(s)” means the fixed or mobile wireless system(s)
licensed to, constructed and operated by, or to be constructed and operated by,
the License Company and/or any License Company Subsidiaries for the purpose of
providing service authorized under a license or licenses in each of the Markets.

“License Offer” is defined in Section 10.4(a).

“License Offer Notice” is defined in Section 10.4(a).

“License Payment Date” is defined in Section 2.2(c).

“Lien” means, with respect to any asset, any lien (including, without limitation
judgment liens and liens arising by operation of Applicable Law), mortgage,
pledge, assignment, security interest, charge, right of first refusal or rights
of others therein, or encumbrance of any nature whatsoever (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) in respect of such
asset.

“Liquidation Event” means a liquidation, dissolution or cessation of the
business of the Company.

“Liquidation Preference” means the sum of the then-current Face Amount of the
Class A Preferred Interests and all accrued but unpaid distributions pursuant to
Section 3.0 on such Class A Preferred Interests not already included in the
definition of Face Amount.

“Liquidator” is defined in Section 13.3(b).

“Management Fee” is defined in Section 6.6.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

10

--------------------------------------------------------------------------------

 



“Manager” means SNR for so long as it serves as the “manager” of the Company
(within the meaning of the Act) in accordance with the provisions of this
Agreement and, thereafter, any manager of the Company duly appointed in
accordance with the terms hereof.

“Mandatory Quarterly Distributions” is defined in Section 3.0.

“Market” means the geographic area(s) in which a Person is authorized to provide
fixed or mobile wireless service under a license issued by the FCC.

“Member” means each Person who has been admitted to the Company as a Class A
Member and/or Class B Member in accordance with the terms of this Agreement and
has not ceased to be a Member, in such Person’s capacity as a member (within the
meaning of the Act) of the Company.

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a nonrecourse liability, determined in
accordance with Treasury Regulations Section 1.704-2(i).

“Member Nonrecourse Debt” has the meaning ascribed to the term “partner
nonrecourse debt” in Treasury Regulations Section 1.704-2(b)(4), and generally
means any nonrecourse debt of the Company for which any Member bears the
economic risk of loss (such as a nonrecourse loan to the Company by a Member or
certain Affiliates of a Member).

“Member Nonrecourse Deduction” has the meaning ascribed to the term “partner
nonrecourse deduction” in Treasury Regulations Section 1.704-2(i)(2). The amount
of the Member Nonrecourse Deductions with respect to a Member Nonrecourse Debt
for a Company fiscal year equals the net increase, if any, in the amount of
Member Minimum Gain attributable to such Member Nonrecourse Debt during that
fiscal year, reduced (but not below zero) by the aggregate amount of any
distributions during that fiscal year to the Member that bears the economic risk
of loss for such Member Nonrecourse Debt to the extent such distributions are
from the proceeds of such Member Nonrecourse Debt and are allocable to an
increase in Member Minimum Gain attributable to such Member Nonrecourse Debt.

“Newco” is defined in Section 9.1.

“Non-Liquidating Distribution Record Date” means, with respect to any
Non-Liquidating Distribution declared and paid pursuant to Section 3.1(a), the
date that such Non-Liquidating Distribution is declared by the Company.

“Non-Liquidating Distributions” is defined in Section 3.1(a).

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(c).  The amount of Nonrecourse Deductions for a fiscal year
equals the net increase, if





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

11

--------------------------------------------------------------------------------

 



any, in the amount of Company Minimum Gain during that fiscal year, reduced (but
not below zero) by any Nonrecourse Distributions during such year.

“Nonrecourse Distributions” means the aggregate amount, as determined in
accordance with Treasury Regulations Section 1.704-2(c), of any distributions
during the fiscal year of proceeds of a nonrecourse liability, as defined in
Treasury Regulations Section 1.704-2(b)(3), that are allocable to an increase in
Company Minimum Gain.

“Non-American III Members” is defined in Section 14.14(a).

“Offered Interests” is defined in Section 7.3(a).

“Offering” is defined in Section 9.1.

“Offeror” is defined in Section 7.3(a).

“Original Credit Agreement” is defined in Section 2.2(f).

“Participating Members” is defined in Section 9.5.

“Permitted Transferee” means, with respect to a Member, an Affiliate, a direct
or indirect wholly-owned Subsidiary of such Member, and a direct or indirect
wholly-owned Subsidiary of a Person of which such Member is a direct or indirect
wholly-owned Subsidiary.

“Person” means any individual, corporation, partnership, firm, joint venture,
limited liability company, limited liability partnership, association, joint
stock company, trust, estate, incorporated or unincorporated organization,
Governmental Authority or other entity.

 “Private Equity Investors” means each member of SNR other than John Muleta, and
such members’ successors and Permitted Transferees.

“Profits” and “Losses” means, for each fiscal year or part thereof, the
Company’s taxable income or loss for such year determined in accordance with
Section 703(a) of the Code (for this purpose, all items of income, gain, loss
and deduction required to be stated separately pursuant to Section 703(a)(1) of
the Code shall be included in taxable income or loss) with the following
adjustments:

(i)         any income of the Company that is exempt from federal income tax
shall be added to such taxable income or loss;

(ii)       any expenditures of the Company described in Section 705(a)(2)(B) of
the Code or treated as such pursuant to Treasury Regulations Section
1.704-1(b)(2)(iv)(i) shall be subtracted from such taxable income or loss;





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

12

--------------------------------------------------------------------------------

 



(iii)      in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss,
Depreciation for such fiscal year shall be taken into account;

(iv)       if the Book Value of any Company asset is adjusted pursuant to clause
(ii) or clause (iii) of the definition of Book Value, the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such asset for purposes of computing Profits or Losses;

(v)        gain or loss resulting from the disposition of any Company asset with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed with reference to the Book Value of the asset disposed of,
notwithstanding that the adjusted basis of such asset differs from the Book
Value of such asset;

(vi)       to the extent an adjustment to the adjusted tax basis of any Company
asset under Section 734(b) of the Code is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the adjusted
tax basis of the asset) or an item of loss (if the adjustment decreases the
adjusted tax basis of the asset) from the disposition of such asset and shall be
taken into account for purposes of computing Profits and Losses; and

(vii)     such taxable income or loss shall not be deemed to include items of
income, gain, loss, or deduction allocated pursuant to Section 2.1(c)(iii) (to
comply with Treasury Regulations under Section 704(b) of the Code), Section 4.3,
Section 4.4 or Section 4.5.

“Put Price” is defined in Section 8.1.

“Put Right” is defined in Section 8.1.

“Qualified Person” means a Person that qualifies as a “very small business”
under the terms of FCC Rules applicable to the Auction in effect on the Initial
Application Date, including but not limited to Sections 1.2110(b)(1) and
27.1106(a)(2) of the FCC Rules in effect on the Initial Application Date.

“Quarterly Distribution Payment Date” means January 15, April 15, July 15 and
October 15 of each year commencing April 15, 2018 (for the period from the
Effective Date to, but excluding, April 15, 2018); provided, however,  if any
Quarterly Distribution Payment Date would fall on a date that is not a Business
Day, that Quarterly Distribution Payment Date will be postponed to the next
succeeding Business Day.

“Quarterly Distribution Period” means the period from, and including, a
Quarterly Distribution Payment Date to, but excluding, the next Quarterly
Distribution Payment Date, except that the initial Quarterly Distribution Period
shall commence on, and include, the Effective Date





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

13

--------------------------------------------------------------------------------

 



and shall end on, and exclude, the first Quarterly Dividend Payment Date
occurring after the Effective Date.

“Quarterly Distribution Record Date” means, with respect to any Quarterly
Distribution Payment Date, the first day of the month in which that Quarterly
Distribution Payment Date occurs.  These Quarterly Distribution Record Dates
shall apply regardless of whether a particular Quarterly Distribution Record
Date is a Business Day.

“Records” is defined in Section 9.6(h).

“Reference Date” means the fifth anniversary of the Initial Grant Date

“Related Agreements” means the Bidding Protocol.

 “Required Tax Amount” is defined in Section 3.1(b).

“RoFR Closing” is defined in Section 7.3(b).

“SEC” means the Securities and Exchange Commission or any successor commission
or agency having similar powers.

“Securities Act” means the Securities Act of 1933, as amended.

“Sellers” is defined in Section 7.3(a).

“Senior Credit Facility” means the secured credit facility created by that
certain Second Amended and Restated Credit Agreement, dated concurrently
herewith, by and among the Company, the License Company and American III,
including all schedules, attachments and exhibits thereto and the note, the
pledge agreements, the security agreement and the other agreements ancillary
thereto, as any of the same may be amended, amended and restated, supplemented
or otherwise modified from time to time in accordance with their terms.

“Significant Breach” means (i) fraud, embezzlement or any other conduct by the
Manager related to the Company or any of its Subsidiaries constituting a
criminal or other material violation of Applicable Law; (ii) gross negligence,
any knowingly dishonest act, or knowing bad faith or willful misconduct (in each
case, which has a material negative impact on the Company and its Subsidiaries
taken together as a whole), (A) by the Manager in the performance of its
obligations under this Agreement, or (B) by the Company or any of its
Subsidiaries in the performance of their respective obligations under any
material agreement to which the Company or any such Subsidiary is a party or by
which it is bound; (iii) voluntary or involuntary insolvency or Bankruptcy of
the Manager; (iv) any action or omission by the Manager or the Company or any of
its Subsidiaries (including any violation of or failure to comply with FCC
Rules) that is reasonably likely to materially impair the ability of the License
Company or any of its Subsidiaries to realize the Auction Benefits or result in
the revocation or non-renewal of any FCC license or (v) any material breach by
the Manager of its obligations under this Agreement, unless such breach is cured
within





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

14

--------------------------------------------------------------------------------

 



thirty (30) days following notice thereof by American III or other Members
holding at least fifteen percent (15%) of the Class B Percentages, which notice
shall specify in reasonable detail such alleged breach; provided that if such
breach cannot be cured within thirty (30) days, then ninety (90) days as long as
the Manager is diligently acting in good faith to cure such deviation or failure
as soon as reasonably practicable; provided,  further, that in the case of
(ii)(B), (iv) and (v), such (x) gross negligence, knowingly dishonest act, or
knowing bad faith or willful misconduct, (y) action or omission or (z) material
breach was not caused (directly or indirectly, and whether as the lender under
the Senior Credit Facility or otherwise) or expressly approved or authorized in
writing by American III.

“Significant Matter” means each of the following matters, in each case to the
extent consistent with the FCC’s decision in Baker Creek Communications,  LLC,
Memorandum Opinion and Order, 13 FCC Rcd 18709 (1998) and the Wireless
Telecommunications Bureau’s determination that the contractual rights specified
in the application of Advantage Spectrum, L.P. (ULS File No. 0006668843, granted
July 5, 2016) did not preclude the grant of bidding credits to the Auction
applicant:

(i)         the reclassification of Interests and the issuance of Interests in
the Company directly from the Company to any Person and the admission of any
such Person to the Company as a Member, provided,  however, that this provision
shall not restrict any issuance of additional Class A Preferred Interests in
connection with any distributions made to Class A Members in respect of their
Class A Preferred Interests pursuant to the terms of this Agreement as
determined by the Manager in its sole discretion, or transfers of existing
Interests in the Company, which shall be governed by Article 7;

(ii)       [Intentionally omitted.]

(iii)      the incurrence of any significant indebtedness in the name of the
Company; the modification, extension, renewal, refinancing or restructuring of
any significant debt; the pledge, assignment or otherwise use of any assets of
the Company as security for any significant indebtedness or the action to
obligate the Company as a surety, guarantor or accommodation party to any
obligation or to any other Person;

(iv)       the liquidation or dissolution of the Company, the filing of a
petition for bankruptcy, the consolidation or merger of the Company into or with
any other Person or acquisition of any interest in any other Person or any
significant portion of the assets of any other Person or agree to enter into any
partnership or joint venture, except in the ordinary course of business;

(v)        [Intentionally omitted.]

(vi)       the sale, transfer, exchange, lease, mortgage, pledge or assignment
or entry into any agreement for the sale, transfer, exchange, lease, mortgage,
pledge or assignment of any major asset (where assets include, but are not
limited to, licenses), or of all or substantially all of the Company’s assets;





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

15

--------------------------------------------------------------------------------

 



(vii)     [Intentionally omitted.]

(viii)    [Intentionally omitted.]

(ix)      [Intentionally omitted.]

(x)       [Intentionally omitted.]

(xi)      [Intentionally omitted.]

(xii)     setting compensation for senior management (provided that this shall
not include compensation that is market-based);

(xiii)    [Intentionally omitted.]

(xiv)    [Intentionally omitted.]

(xv)     the making of any expenditure, or the agreement to make any
expenditure, which would significantly affect the Company’s market
capitalization;

(xvi)    [Intentionally omitted.]

(xvii)   [Intentionally omitted.]

(xviii)  [Intentionally omitted.]

(xix)    [Intentionally omitted.]

“Significant Violation” means (i) fraud, embezzlement or any other conduct by
the Manager related to the Company or any of its Subsidiaries constituting a
criminal or other material violation of Applicable Law, (ii) gross negligence,
any knowingly dishonest act, or knowing bad faith or willful misconduct, (a) by
the Manager in the performance of its obligations under this Agreement, or (b)
by the Company or any of its Subsidiaries in the performance of their respective
obligations under any material agreement to which the Company or any such
Subsidiary is a party or by which it is bound, (iii) voluntary or involuntary
insolvency or Bankruptcy of the Manager, (iv) any action or omission by the
Manager or the Company or any of its Subsidiaries (including any violation of or
failure to comply with FCC Rules) that is reasonably likely to materially impair
the ability of the License Company or any of its Subsidiaries to realize the
Auction Benefits or result in the revocation or non-renewal of any FCC license
owned by the Company or any of its Subsidiaries, or (v) any material breach by
the Manager of its obligations under this Agreement, unless such breach is cured
within thirty (30) days following notice thereof by American III or other
Members holding at least twenty percent (20%) of the Class B Percentages, which
notice shall specify in reasonable detail such alleged breach; provided that if
such breach is capable of being cured but cannot be cured within thirty (30)
days, then ninety (90) days as long as the Manager is diligently acting in good
faith to cure such deviation or failure as soon as reasonably practicable;
provided,  further, that in the case of any of the foregoing in (i) through (v),
such event





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

16

--------------------------------------------------------------------------------

 



has a material negative impact on the Company and its Subsidiaries taken
together as a whole and was not caused (directly or indirectly, and whether as
the lender under the Senior Credit Facility or otherwise) or expressly approved
or authorized in writing by American III or any of its Affiliates.

“SNR” is defined in the preamble.

“SNR Capital” is defined in Section 8.1.

“SNR Members” means SNR and its Permitted Transferees.

“SNR Pledge Agreement” is defined in Section 3.3.

“SNR Return” is defined in Section 8.1.

“SNR Security Agreement” is defined in Section 3.3.

“Subsidiary” of any Person means any other Person with respect to which either
(i) more than fifty percent (50%) of the interests having ordinary voting power
to elect a majority of the directors or individuals having similar functions of
such other Person (irrespective of whether at the time interests of any other
class or classes of such Person shall or might have voting power upon the
occurrence of any contingency) or (ii) more than fifty percent (50%) of the
Equity Interests of such other Person is at the time directly or indirectly
owned or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Tax Matters Member” is defined in Section 5.5(d).

“Tax Shortfall Amount” is defined in Section 3.1(b).

“Third Party Offer” is defined in Section 7.3(a).

“Third Party Offer Notice” is defined in Section 7.3(a).

“Transfer” means any direct or indirect transfer, sale, assignment, pledge,
encumbrance or other disposition.

“Treasury Regulations” means regulations issued by the United States Department
of the Treasury pursuant to the Code.

“Voting Securities” means Equity Interests of a Person having the right to vote
generally in the election of the directors (or persons performing equivalent
functions) of such Person.

“Winning Bidder” shall mean a Person who is the winning bidder in the Auction
for a license offered by the FCC therein (i) as set forth in the FCC’s
post-Auction public notice identifying Auction winning bidders or (ii) by virtue
of having accepted the FCC’s offer of a





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

17

--------------------------------------------------------------------------------

 



license for the amount of its final Auction net bid therefor following the
default of the winning bidder for that license described in clause (i) of this
definition, provided, that, for purposes of this Agreement, the License Company
shall be deemed to not have been the winning bidder for the licenses in respect
of which the License Company did not pay the gross winning bid amounts (as more
fully described in that letter dated October 1, 2015 from Ari Q. Fitzgerald (of
Hogan Lovells US LLP) to Jean L. Kiddoo, Deputy Bureau Chief, Office of the
Bureau Chief, Wireless Telecommunications Bureau of the FCC, and set forth on
Attachment 2 to such letter).

Section 1.2      Formation

The Company was formed as a Delaware limited liability company by filing a
certificate of formation under the Act on August 29, 2014. The certificate of
formation is in all respects approved and the Members hereby agree to continue
the Company.

Section 1.3      Name

The name of the Company shall be SNR Wireless HoldCo, LLC.

Section 1.4      Principal Place of Business

The Company’s principal office and place of business shall be located at c/o
John Muleta, 200 Little Falls Street, Suite 102, Falls Church, VA 22046.

Section 1.5      Registered Office; Registered Agent

The address of the registered office of the Company in the State of Delaware
shall be c/o Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, New Castle County, Delaware 19808 or such other address as the
Manager may determine.  The name and address of the registered agent for service
of process on the Company in the State of Delaware shall be Corporation Service
Company, 2711 Centerville Road, Wilmington, New Castle County, Delaware 19808.

Section 1.6      Term

The term of the Company commenced on August 29, 2014 and, unless terminated in
accordance with this Agreement, shall be perpetual.

Section 1.7      Purpose and Powers

The purposes of the Company are to establish and conduct the Business and to do
any and all things reasonably necessary or advisable in connection therewith
(the “Business Purpose”).  The Company shall have the power and authority to
take any and all actions necessary or advisable to or for the furtherance of
said purposes.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

18

--------------------------------------------------------------------------------

 



Section 1.8      Filings

The Manager shall cause to be executed, filed and published all such
certificates, notices, statements or other instruments, and amendments thereto
under the laws of the State of Delaware and other applicable jurisdictions as
the Manager may deem necessary or advisable for the operation of the Company and
to enable the Company to conduct business in each applicable jurisdiction.

Section 1.9      Sole Agreement

The Members intend that their obligations to each other with respect to the
Company and the scope of the Company’s activities, including any activities of
its Subsidiaries, be as set forth in this Agreement, and that no further
authority to bind the other or the Company or any liabilities to each other or
any third party be inferred from the relationships described herein.

ARTICLE 2

CAPITALIZATION

Section 2.1      Capital Accounts

(a)       Establishment A separate capital account (“Capital Account”) was
established for each Member as of the date of the Original Agreement.

(b)      General Rules for Adjustment of Capital Accounts

The Capital Account of each Member shall be:

(i)         increased by:

(A)       the aggregate amount of such Member’s cash contributions to the
Company;

(B)       the initial Book Value of property contributed by such Member to the
Company;

(C)       such Member’s allocable share of Profits and items of income and gain
allocated to such Member pursuant to Section 2.1(c)(iii) or ARTICLE 4 (other
than Section 4.6 and Section 4.7(a));

(D)       any positive adjustment to such Capital Account by reason of an
adjustment to the Book Value of the Company assets; and

(E)       the amount of Company liabilities assumed by such Member or which are
secured by any property distributed to such Member; and





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

19

--------------------------------------------------------------------------------

 



(ii)       decreased by:

(A)       cash distributions to such Member from the Company;

(B)       the Book Value of property distributed in kind to such Member;

(C)       such Member’s allocable share of Losses and items of loss or deduction
allocated to such Member pursuant to Section 2.1(c)(iii) or ARTICLE 4 (other
than Section 4.7(a));

(D)       any negative adjustment to such Capital Account by reason of an
adjustment to the Book Value of Company assets;

(E)       any amount charged to the Capital Account of such Member pursuant to
Section 5.5(e); and

(F)       the amount of any liabilities of such Member assumed by the Company or
which are secured by property contributed by such Member to the Company.

(c)       Special Rules

(i)         Time of Adjustment for Capital Contributions.  For purposes of
computing the balance in a Member’s Capital Account, no credit shall be given
for any capital contribution which such Member is obligated to make until such
contribution is actually made.

(ii)       Capital Account for Transferred Interest.  If any Interest in the
Company or part thereof is Transferred in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the Transferred Interest.

(iii)      Intent to Comply with Treasury Regulations.  The foregoing provisions
and the other provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Treasury Regulations Section
1.704-1(b), and shall be interpreted and applied in a manner consistent with
such regulation.  To the extent the provisions of this Agreement are
inconsistent with such regulation or are incomplete with respect thereto, the
Capital Accounts of the Members shall be maintained in accordance with such
regulation except to the extent that doing so would materially distort the
timing or amount of an allocation or distribution to a Member.

Section 2.2      Capital Contributions

(a)       Initial Contribution

On September 12, 2014, SNR contributed one hundred fifty dollars ($150) and
American III contributed eight hundred fifty dollars ($850) to the equity
capital of the Company.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

20

--------------------------------------------------------------------------------

 



(b)      Upfront Payment

On or prior to October 15, 2014, SNR contributed Nine Million Two Hundred
Seventy Thousand and No Dollars ($9,270,000.00) in cash to the equity capital of
the Company, and American III contributed Fifty Two Million Five Hundred Thirty
Thousand and No Dollars ($52,530,000.00) in cash to the equity capital of the
Company.  The Company shall, in turn, immediately contribute such amounts to the
equity capital of the License Company, which shall use such proceeds to make the
upfront payment necessary to permit the License Company to bid on licenses in
the Auction in accordance with the Bidding Protocol, it being understood that
the balance of the capital needs of the License Company to fund such upfront
payment will be funded through the Senior Credit Facility (or from the proceeds
of other debt financing available to the Company from senior and/or subordinated
debt lenders other than American III).

(c)       Auction Purchase Price Payment

At least two (2) Business Days prior to the FCC’s deadline by which the
post-Auction down payment on any license for which the License Company was the
Winning Bidder must be made (the “License Payment Date”):

(i)         SNR contributed cash to the equity capital of the Company in an
amount equal to 2.25% of the aggregate net purchase price (i.e., taking into
account applicable Bidding Credits) of all licenses for which the License
Company was the Winning Bidder (such aggregate net amount, the “Auction Purchase
Price”), less (B) the amounts contributed by SNR pursuant to Section 2.2(a) and
Section 2.2(b), which amount, together with the prior equity capital
contributions by SNR, shall represent approximately fifteen percent (15%) of the
equity capitalization of the Company at such time. Immediately following such
contribution, the Company shall contribute such cash to the equity capital of
the License Company.

(ii)       American III contributed cash to the equity capital of the Company in
an amount equal to 12.75% of the Auction Purchase Price, less (B) the amounts
contributed by American III pursuant to Section 2.2(a) and Section 2.2(b), which
amount, together with the prior equity capital contributions by American III,
shall represent approximately eighty five (85%) of the equity capitalization of
the Company at such time. Immediately following such contribution, the Company
shall contribute such cash to the equity capital of the License
Company.  Notwithstanding the foregoing, American III shall have no obligation
to make the contribution set forth in this Section 2.2(c)(ii) if SNR, either
directly or through the Company (but not the Bidding Manager (as defined in the
Bidding Protocol) acting on its own volition or in accordance with the Bidding
Protocol), causes the License Company to bid on a license that was not a Target
License (as defined in the Bidding Protocol) as set forth in the Bidding
Protocol or causes the License Company to purchase a Target License by bidding
materially in excess of the established bid limits for such license, in each
case, without the prior written consent of American III, which consent may be
delivered by email, facsimile or otherwise and which consent shall be deemed
given if the member of





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

21

--------------------------------------------------------------------------------

 



the Auction Committee (as defined in the Bidding Protocol) appointed by American
III has approved thereof.

(iii)      The Company shall cause the License Company to use the amounts set
forth in Section 2.2(a), Section 2.2(b), Section 2.2(c)(i) and Section
2.2(c)(ii), together with other funds borrowed by the License Company under the
Senior Credit Facility or other senior and/or subordinated debt from lenders
other than American III, as may be necessary to timely pay to the FCC all
amounts owed in respect of the Auction Purchase Price.

(d)      No Additional Commitments

Neither SNR nor American III shall be required to contribute any additional
capital to the Company after the Effective Date.

(e)       Additional Agreements Regarding Capital Contributions

Notwithstanding Section 2.2(c)(i) and 2.2(c)(ii) of this Agreement, SNR and
American III have agreed to contribute cash to the equity capital of the Company
as follows:

(i)         On or prior to February 13, 2015, SNR contributed $62,801,609.25 in
cash to the equity capital of the Company, and American III shall contribute
$355,875,785.75 in cash to the equity capital of the Company, which
contributions may be made via direct payment to the FCC on behalf of SNR
LicenseCo, and shall constitute capital contributions under Section 2.2(c) of
this Agreement.  For purposes of Section 8.1 of this Agreement, SNR’s
$62,801,609.25 capital contribution shall be deemed to have been deposited on
February 11, 2015.

(ii)       On or prior to March 2, 2015, SNR contributed $20,443,288.31 in cash
to the equity capital of the Company, and American III shall contribute
$115,845,300.44 in cash to the equity capital of the Company, which
contributions may be made via direct payment to the FCC on behalf of SNR
LicenseCo, and shall constitute capital contributions under Section 2.2(c) of
this Agreement.  For purposes of Section 8.1 of this Agreement, SNR’s
$20,443,288.31 capital contribution shall be deemed to have been deposited on
February 11, 2015.

(iii)      SNR and American III hereby ratify the $9,270,000.00 capital
contribution made by SNR on October 14, 2014 and the $52,530,000.00 capital
contribution made by American III on October 15, 2014, both via direct payment
to the FCC on behalf of the License Company, as capital contributions under
Section 2.2(b) of this Agreement.

(f)       Exchange of Indebtedness for Preferred Equity

American III hereby exchanges Five Billion Sixty-Five Million Four Hundred
Fourteen Thousand Nine Hundred and Forty Dollars ($5,065,414,940) (the “Initial
Face Amount”) of the amounts outstanding and owed to it under the First Amended
and Restated Credit Agreement





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

22

--------------------------------------------------------------------------------

 



among License Company, American III and the Company dated as of October 13, 2014
(as amended through the date hereof, the “Original Credit Agreement”) for
5,065,415 par value $1,000, Class A Preferred Interests (the “Class A Preferred
Interests”) with the rights and preferences described in this Agreement (the
“Exchange”).  The parties hereto agree and acknowledge that the Initial Face
Amount of indebtedness under the Original Credit Agreement is hereby exchanged
for 5,065,415 Class A Preferred Interests and is hereby extinguished and
discharged with immediate effect.  American III hereby releases the Company and
License Company from all obligations with respect to the Initial Face Amount of
indebtedness exchanged for Class A Preferred Interests hereunder.  The Class A
Preferred Interests shall be non-voting and non-participating.  The Class A
Preferred Interests shall not have any preemptive rights or co-sale rights,
though American III shall retain its consent rights over Significant Matters
pursuant to Section 6.3 hereof.

Section 2.3      No Withdrawals

Except as expressly set forth herein, no Member shall be entitled to withdraw
any portion of its capital contribution or Capital Account balance.

Section 2.4      No Interest

Except as expressly set forth herein, no Member shall be entitled to receive any
interest or similar return on its capital contributions or Capital Account
balance.

Section 2.5      Interests are Securities

Each Interest shall constitute a “security” within the meaning of and shall be
governed by (a) Article 8 of the Uniform Commercial Code (including Section
8-102(a)(15) thereof) as in effect from time to time in the State of Delaware
and (b) the Uniform Commercial Code of any other applicable jurisdiction that
now or hereafter substantially includes the 1994 revisions to Article 8 thereof
as adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995.

Section 2.6      Certification of Interests

Interests shall be issued in non-certificated form; provided that at the request
of any Member, the Manager shall cause the Company to issue certificates to the
Members representing the Interests held by the Members.  If any Interest
certificate is issued, then such certificate shall bear a legend substantially
in the following form:

This certificate evidences a membership interest representing an interest in SNR
Wireless HoldCo, LLC and shall constitute a “security” within the meaning of and
shall be governed by (i) Article 8 of the Uniform Commercial Code (including
Section 8-102(a)(15) thereof) as in effect from time to time in the State of
Delaware, and (ii) the Uniform Commercial Code of any other





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

23

--------------------------------------------------------------------------------

 



applicable jurisdiction that now or hereafter substantially includes the 1994
revisions to Article 8 thereof as adopted by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws and approved by the
American Bar Association on February 14, 1995.

The membership interest in SNR Wireless HoldCo, LLC represented by this
certificate is subject to restrictions on transfer set forth in that certain
Second Amended and Restated Limited Liability Company Agreement of SNR Wireless
HoldCo, LLC, dated as of March 31, 2018, by and among the members from time to
time party thereto, as the same may be amended from time to time.

The membership interest in SNR Wireless HoldCo, LLC represented by this
certificate has not been registered under the United States Securities Act of
1933, as amended, or under any other applicable securities laws. Such membership
interest may not be sold, assigned, pledged or otherwise disposed of at any time
without effective registration under such Act and laws or, in each case,
exemption therefrom.

Section 2.7      Failure to Fund

American III acknowledges that if the License Company is the Winning Bidder for
one or more licenses and (a) it is determined in any arbitration proceeding
(whether under this Agreement or under the Senior Credit Facility or any Related
Agreement) or (b) if American III admits in writing, in either case (a) or (b)
that American III failed to fund any amounts required to be funded by it under
this Agreement or the Senior Credit Facility and that such failure to fund
caused the License Company to be or become in default under the FCC Rules
(including, without limitation, the provisions of 47 C.F.R. Section 1.2109),
then SNR, the Company and its Subsidiaries will have all remedies available to
them in law and in equity (including specific performance), and notwithstanding
Section 8.4 of the Credit Agreement or any similar provisions in any other Loan
Documents (as defined in the Credit Agreement), the Company and its Subsidiaries
shall be entitled to recover from American III any and all damages incurred by
the Company or any of its Subsidiaries resulting from such failure to fund,
including all license default penalty payments due to the FCC as a result of
such default.

ARTICLE 3

DISTRIBUTIONS

Section 3.0      Mandatory Quarterly Distribution

The Class A Preferred Interests will accrue distributions during each Quarterly
Distribution Period at the rate of twelve percent (12%) per annum, calculated
based on actual days elapsed in a year of 365 or 366 days, as applicable, on the
then-current Face Amount of the Class A Preferred





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

24

--------------------------------------------------------------------------------

 



Interests.  Distributions on the Class A Preferred Interests will be made on a
mandatory basis each quarter.  Each Class A Member on the applicable Quarterly
Distribution Record Date shall be entitled to receive (regardless of whether
such Class A Member remains a Class A Member of record on the applicable
Quarterly Distribution Payment Date), distributions accrued to but excluding the
applicable Quarterly Distribution Payment Date (“Mandatory Quarterly
Distributions”), by 5:00 p.m., New York City time, on such Quarterly
Distribution Payment Date in respect of the Quarterly Distribution Period then
ended.  Any and all such Mandatory Quarterly Distributions may be paid either
(i) in cash, (ii) by adding such amounts to the then-current Face Amount or
(iii) in a combination of cash and additional Face Amount, and the method of
payment will be in the sole and absolute discretion of the Manager.  In the
event that the Manager elects to pay all or part of any Mandatory Quarterly
Distribution in cash, the Company shall request wire transfer instructions from
each Class A Member as of the relevant Quarterly Distribution Record Date at
least five Business Days prior to the relevant Quarterly Distribution Payment
Date.  All such Mandatory Quarterly Distributions paid in cash shall be paid by
wire transfer of funds legally available for the payment of distributions under
Delaware law to the accounts designated by the Class A Members entitled to
payment.

Section 3.1      Non-Liquidating Distributions

(a)       The Company may at any time, other than in connection with a
Liquidation Event or Deemed Liquidation Event, and separately from and in
addition to the Mandatory Quarterly Distributions and the distributions provided
for in Section 3.1(b), declare and pay cash distributions to the Members out of
funds legally available for the payment of distributions under Delaware law
(“Non-Liquidating Distributions”) in the manner set forth hereinafter.  The
Company shall request wire transfer instructions from each Class A Member as of
the relevant Non-Liquidating Distribution Record Date at least five Business
Days prior to the date that the Company sets for the payment of such
Non-Liquidating Distributions.  Non-Liquidating Distributions shall be made
first, to the Class A Members as of the Non-Liquidating Distribution Record Date
in accordance with their Liquidation Preference until the Liquidation Preference
has been paid in full and second, to the Class B Members as of the
Non-Liquidating Distribution Record Date in proportion to their Class B
Percentages.  The Manager shall have the sole and absolute discretion to declare
and pay any Non-Liquidating Distributions.  For the avoidance of doubt,
Mandatory Quarterly Distributions paid pursuant to Section 3.0 shall be
mandatory and not subject to the Company’s discretion, except that the Manager
shall have sole discretion on the method of payment.

(b)      Notwithstanding the provisions of Section 3.1(a), within thirty days
after the end of each fiscal quarter other than the fiscal quarter in which the
proceeds from a liquidation are distributed in accordance with Section 3.2, the
Company shall make distributions to each Member in amounts that are at least
sufficient to allow each Member to pay income tax obligations arising from their
respective interests in the Company (the “Required Tax Amount”), which shall be
calculated based on the Assumed Tax Rate. “Assumed Tax Rate” means the highest
effective marginal combined U.S. federal, state and local income tax rate for a
fiscal year prescribed for an individual or corporate resident in New York, New
York and earning income through a Subchapter S corporation that is fully taxable
in New York, New York (and thus such rate shall include the





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

25

--------------------------------------------------------------------------------

 



New York City corporate-level tax rate on the income of such Subchapter S
corporation), (taking into account (a) the nondeductibility of expenses subject
to the limitation described in Section 67(a) and Section 68 of the Code and (b)
the character (e.g., long-term or short- term capital gain or ordinary or exempt
income) of the applicable income, but not taking into account the deductibility
of state and local income taxes for U.S. federal income tax purposes)). For the
avoidance of doubt, (i) the Assumed Tax Rate will be the same for all Members
and (ii) items of loss or deduction previously allocated to a Member (or to a
predecessor of a Member) and not taken into account in a manner that reduced tax
distributions to such Member (or to a predecessor of such Member) shall be taken
into account in determining a Member’s income tax obligations arising from its
Interest for purposes of this Section 3.1(b) such that a Member’s taxable income
for the current year for purposes of determining its right to a distribution
under this Section 3.1(b) shall be reduced by the amount of any cumulative
losses or deductions previously allocated so such Member (or to a predecessor of
such Member) which have not been offset by subsequent allocations of income. The
total amount of such tax distributions shall not exceed the amount of Excess
Cash then held by the Company (except that the Manager may, in its discretion,
cause the License Company to borrow amounts available for such purpose under the
Senior Credit Facility and cause the License Company to distribute such borrowed
amounts to the Company, to enable the Company to make tax distributions
hereunder); provided, further, that, in the event that the amount otherwise
required to be distributed to the Members pursuant to this Section 3.1(b) for
such fiscal quarter, as estimated by the Manager, exceeds the amount of Excess
Cash then held by the Company, such that the aggregate distributions made
pursuant to this Section 3.1(b) with respect to such fiscal quarter are less
than such amount otherwise required to be distributed to the Members pursuant to
this Section 3.1(b) for such fiscal quarter (such shortfall, the “Tax Shortfall
Amount”), then the Company shall make one or more distributions in an aggregate
amount equal to the Tax Shortfall Amount to the Class B Members at such time as
the Company holds sufficient Excess Cash to fund, in whole or in part, such
remaining Tax Shortfall Amount (or portion thereof).

Section 3.2      Liquidating Distributions

Subject to Section 6.3, distributions to the Members of cash or property in
connection with a Liquidation Event or Deemed Liquidation Event shall be made in
accordance with Section 13.3.

Section 3.3      Interest Purchase Agreement,  Security Agreement and Pledge
Agreement

The parties hereto acknowledge that, effective as of the Effective Date, the
License Company executed and delivered in favor of SNR a First Amended and
Restated Interest Purchase Agreement (the “Interest Purchase Agreement”), and on
September 21, 2014 executed and delivered in favor of SNR a Security Agreement
(the “SNR Security Agreement”) and a Pledge Agreement (the “SNR Pledge
Agreement”).  Within one (1) Business Day of the date upon which any Subsidiary
of the License Company is formed, the Company shall cause the License Company to
cause such Subsidiary to execute and deliver to SNR (a) a guarantee of the
License Company’s obligations under the Interest Purchase Agreement in the form
attached as an exhibit to the Interest Purchase Agreement and (b) a security
agreement supplement in the form attached as an exhibit to the SNR Security
Agreement.  In addition, within one (1) Business Day of the date upon which





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

26

--------------------------------------------------------------------------------

 



any Subsidiary of the License Company holding licenses is formed, the Company
shall cause the License Company to take the actions required under the SNR
Pledge Agreement to perfect SNR’s first priority Lien in the outstanding equity
interests of such Subsidiary.  The parties hereto also acknowledge and agree
that, notwithstanding the provisions of Section 3.1, the Company may make
payments to SNR in exchange for membership interests in the Company pursuant to
the Put Right and the License Company and its Subsidiaries may make payments to
SNR in exchange for membership interests in the Company pursuant to the
provisions of the Interest Purchase Agreement, the SNR Security Agreement and
the SNR Pledge Agreement and such related Subsidiary guarantees and security
agreement supplements when due, subject to the provisions of the Senior Credit
Facility and the Intercreditor and Subordination Agreement.  All such payments
to SNR in respect of the obligations of the License Company and its Subsidiaries
under the Interest Purchase Agreement or related guarantees, and all proceeds
received by SNR in connection with its exercise of remedies under the SNR
Security Agreement or related security agreement supplements, shall be credited
against the obligations of the License Company and its Subsidiaries under the
Interest Purchase Agreement and related guarantees, and, if necessary to avoid
duplication in respect of any payments or distributions by the Company to the
SNR Members in respect of their Interests, the amount of all such payments or
proceeds, as applicable, shall be deemed to be a distribution to the Company
(and by the Company to SNR) constituting a return of the SNR Members’ capital
contributions to the Company on a pro rata basis.  SNR shall not amend or waive,
nor shall the Company permit the License Company or its Subsidiaries to amend or
waive, any term or provision of the Interest Purchase Agreement, the SNR
Security Agreement or the SNR Pledge Agreement or the related Subsidiary
guarantees or security agreement supplements, without the prior written consent
of American III in its sole discretion.

ARTICLE 4

ALLOCATIONS

Section 4.1      Profits and Losses

(a)        After giving effect to the special allocations set forth in Section
4.3 through Section 4.5, Profits and Losses with respect to any fiscal year
shall be allocated as follows:

(i)         Profits shall first be allocated to reverse prior allocations of
Losses to the Class B Members to the extent such Losses had not reversed prior
allocations of Profits to such Class B Members;

(ii)       Any remaining Profits shall then be allocated to reverse prior
allocations of Losses to the Class A Member to the extent such Losses had not
reversed prior allocations of Profits to the Class A Member;

(iii)      Any remaining Profits shall then be allocated to the Class A Member
until the aggregate allocations to the Class A Member equals the sum of (1)
total Mandatory Quarterly Distributions (whether or not paid in cash) accrued as
of the end of such period and (2) and, without duplication, 12% per annum
accrued in respect of any amounts added





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

27

--------------------------------------------------------------------------------

 



to the Initial Face Amount in a Mandatory Quarterly Distribution pursuant to
Section 3.0 as of the end of such period with respect to the Class A Member;

(iv)       Any remaining Profits shall then be allocated to the Class B Members
in proportion to their Class B Percentages;

(v)        Losses shall be allocated first to the Class B Members in proportion
to their Class B Percentages until the aggregate amount allocated under this
Section 4.1(a)(v) equals the aggregate amount allocated pursuant to Section
4.1(a)(iv) above;

(vi)       Remaining Losses shall be allocated to the Class A Members until the
aggregate amount allocated under this Section 4.1(a)(vi) equals the aggregate
amount allocated pursuant to Section 4.1(a)(iii) above;

(vii)     Remaining Losses shall be allocated to the Class B Members in
accordance with their respective Class B Percentages until each Class B Member
has a Capital Account of zero; and

(viii)    Any remaining Losses shall then be allocated to the Class A Members in
proportion to their Class A Percentages.

(b)        In the year in which the Put Right is exercised, the foregoing
allocations shall be adjusted such that, to the maximum extent possible, Profits
allocable in such year are allocated to the SNR Members such as to cause the
Capital Accounts of the SNR Members to collectively equal the total Put Price
paid by the Company upon exercise of the Put Right.

(c)        In the event that there is more than one Class A Member, any
allocations to the Class A Members pursuant to this Article 4 shall be made to
the Class A Members in proportion to their Class A Percentages.

Section 4.2      Losses

(a)       Limitation on Losses

Losses allocable to any Member pursuant to Section 4.1 with respect to any
fiscal year shall not exceed the maximum amount of Losses that may be so
allocated without causing such Member to have an Adjusted Capital Account
Deficit at the end of such fiscal year. All Losses in excess of the limitation
set forth in this Section 4.2(a) shall be allocated: (i) first, to the Class B
Members that will not be subject to this limitation, ratably based on the
aggregate of their Class B Percentages, to the extent possible until such Class
B Members become subject to this limitation; (ii) second, to the Class A Member
to the extent it will not be subject to this limitation, to the extent possible
until such Class A Member becomes subject to this limitation, and (iii) any
remaining amount, to the Class B Members, ratably based on their Class B
Percentages, unless otherwise required by the Code or Treasury Regulations.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

28

--------------------------------------------------------------------------------

 



Section 4.3      Special Allocations

The following special allocations shall be made for any fiscal year of the
Company in the following order of priority:

(a)       Minimum Gain Chargeback

Notwithstanding any other provision of this ARTICLE 4, if there is a net
decrease in Company Minimum Gain (determined without regard to Member
Nonrecourse Debts) during any fiscal year, each Member shall, subject to the
exceptions provided in Treasury Regulations Section 1.704-2(f), be specially
allocated items of income and gain for such fiscal year (and, if necessary,
subsequent fiscal years) equal to such Member’s share of the net decrease in
Company Minimum Gain (determined without regard to Member Nonrecourse Debts)
within the meaning of Treasury Regulations Section 1.704-2(g)(2).  Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto.  The items to
be so allocated shall be determined in accordance with Treasury Regulations
Sections 1.704-2(i)(6) and 1.704-2(i)(2).  To the extent that this Section
4.3(a) is inconsistent with Treasury Regulations Section 1.704-2(f), the Minimum
Gain Chargeback provided for herein shall be applied and interpreted in
accordance with such Treasury Regulation.

(b)      Member Minimum Gain Chargeback

If there is a net decrease in Member Minimum Gain attributable to a Member
Nonrecourse Debt during any Company fiscal year, each Member that, as of the
beginning of such year, has a share of the Member Minimum Gain attributable to
such Member Nonrecourse Debt, determined in accordance with Treasury Regulations
Section 1.704-2(i)(5), shall, subject to the exceptions provided in Treasury
Regulations Section 1.704-2(f), be specially allocated items of income and gain
for such fiscal year (and, if necessary, subsequent fiscal years) in an amount
equal to such Member’s share of the net decrease in Member Nonrecourse Debt
determined in accordance with Treasury Regulations Section 1.704-2(i)(4).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant
thereto.  The items to be so allocated shall be determined in accordance with
Treasury Regulations Sections 1.704-2(i)(4) and 1.704-2(i)(2).  To the extent
that this Section 4.3(b) is inconsistent with Treasury Regulations Section
1.704-2(i), the Member Minimum Gain chargeback provided for herein shall be
applied and interpreted in accordance with such regulation.

(c)       Qualified Income Offset

Notwithstanding anything herein to the contrary, but only if required by
Treasury Regulations Section 1.704-1(b) in order for the allocations provided
for herein to be considered to have substantial economic effect or to be deemed
to be in accordance with the Member’s Interests, if, for any fiscal year, a
Member unexpectedly receives an adjustment, allocation or distribution described
in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6), and such
adjustment, allocation or distribution causes or increases an Adjusted Capital
Account Deficit with respect to such Member, then, before any other allocations
are made, such Member shall be allocated items





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

29

--------------------------------------------------------------------------------

 



of income and gain (consisting of a pro rata portion of each item of Company
income, including gross income and gain) in the amount and manner sufficient to
eliminate such Adjusted Capital Account Deficit as quickly as possible.  This
Section 4.3(c) is intended to comply with Treasury Regulations Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

(d)      Nonrecourse Deductions Nonrecourse

Deductions shall be allocated to American III; provided, that any allocation of
Losses pursuant to the preceding clause that would cause American III’s Capital
Account to be less than an amount equal to (i) American III’s cash contributions
to the equity capital of the Company that are credited to American III’s Capital
Account less (ii) any distributions to American III in excess of American III’s
cumulative share of Profits, shall instead be made to the Class B Members in
proportion to their Class B Percentages.

(e)       Member Nonrecourse Deductions

Any Member Nonrecourse Deductions for any fiscal year or other period shall be
allocated to the Member that bears the economic risk of loss with respect to the
Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Treasury Regulations Section 1.704-2(i).

(f)        Gross Income Allocation

In the event that any Member has a deficit Capital Account at the end of any
fiscal year in excess of the sum of (i) the amount such Member is obligated to
restore pursuant to any provision of this Agreement and (ii) the amount such
Member is deemed obligated to restore pursuant to Regulations Section
1.704-1(b)(2)(ii)(c) and the penultimate sentences in Regulations Section
1.704-2(g)(l) and 1.704-2(i)(5)) (an “Impermissible Deficit”), each such Member
shall be specially allocated items of Company income and gain (consisting of a
pro rata portion of each item of Company income, including gross income and gain
for the fiscal year) in an amount and manner sufficient to eliminate, to the
extent required by the Regulations, its Impermissible Deficit; provided, that an
allocation pursuant to this Section 4.3(f) shall be made only if and to the
extent that such Member would have an Impermissible Deficit after all other
allocations provided for in this Section 4.3  have been tentatively made as if
Section 4.3(c) (“Qualified Income Offset”) and this Section 4.3(f) were not in
this Agreement. ‎

Section 4.4      Curative Allocations

The allocations set forth in Section 4.3(a) through (f) are intended to comply
with certain regulatory requirements under Section 704(b) of the Code.  The
Members intend that, to the extent possible, all allocations made pursuant to
such Sections will, over the term of the Company, be offset either with other
allocations pursuant to Section 4.3 or with special allocations of other items
of Company income, gain, loss, or deduction pursuant to this Section
4.4.  Accordingly, the Manager is hereby authorized and directed to make
offsetting allocations of Company income, gain, loss or deduction under this
Section 4.4 in whatever manner the Manager determines is





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

30

--------------------------------------------------------------------------------

 



appropriate so that, after such offsetting special allocations are made, the
Capital Accounts of the Members are, to the extent possible, equal to the
Capital Accounts each would have if the provisions of Section 4.3 were not
contained in this Agreement and all income, gain, loss and deduction of the
Company were instead allocated pursuant to Section 4.1 and Section 4.2.

Section 4.5      Special Allocations in the Event of Company Audit Adjustments

Notwithstanding the allocation provisions of Section 4.1 and Section 4.2, and
prior to making any of the allocations specified in Section 4.3, the following
special allocations shall be made in the following order and in a manner, taking
into consideration any tiered partnership structure that the Company may be part
of, that reflects the relative economic interests of each Member in the Company:

(a)       If for any fiscal year of the Company, the Company or any Affiliate of
the Company is deemed to have additional income for tax purposes as a result of
a re-determination by a taxing authority of an item of income, gain, loss or
deduction that is attributable to a loan transaction, the provision of services,
or the grant of a license or sublicense in intangible property by the Company or
any Affiliate of the Company, to or involving any Member or Affiliate of any
Member, such additional income shall be allocated to the Member involved in such
loan transaction or that received such services, license or sublicense (or the
Member whose Affiliate was involved in such loan transaction or received such
services, license or sublicense) and any related deemed cash distribution shall
be treated as having been made to the same Member.

(b)      If for any fiscal year of the Company, the Company or any Affiliate of
the Company is deemed to have a reduction in income for tax purposes as a result
of a re-determination by a taxing authority of an item of income, gain, loss or
deduction that is attributable to a loan transaction, the provision of services,
or the grant of a license or sublicense in intangible property by the Company or
any Affiliate of the Company, to or involving any Member or Affiliate of any
Member, such reduction in income shall be allocated to the Member involved in
such loan transaction or that received such services, license or sublicense (or
the Member whose Affiliate was involved in such loan transaction or received
such services, license or sublicense) and any related deemed cash contribution
shall be treated as having been made by the same Member.

(c)       If for any taxable period of a Member, such Member or any Affiliate of
the Member is deemed to have additional income for tax purposes as a result of a
re-determination by a taxing authority of an item of income, gain, loss or
deduction attributable to a loan transaction, the provision of services, or the
grant of a license or sublicense in intangible property by such Member or any
Affiliate of such Member, to or involving the Company or any Affiliate of the
Company, any increase in the amount of a Company deduction associated with such
re-determination of such Member’s or any Affiliate of such Member’s income shall
be allocated (in the appropriate fiscal year) to the Member involved in such
loan transaction or that provided such services, license or sublicense (either
directly or through an Affiliate), and any related deemed cash contribution
shall be treated as having been made by the same Member.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

31

--------------------------------------------------------------------------------

 



(d)      If for any taxable period of a Member, such Member or any Affiliate of
the Member is deemed to have a reduction in income for tax purposes as a result
of a re-determination by a taxing authority of an item of income, gain, loss or
deduction attributable to a loan transaction, the provision of services, or the
grant of a license or sublicense in intangible property by such Member or any
Affiliate of such Member, to or involving the Company or any Affiliate of the
Company, any reduction in the amount of a Company deduction associated with such
re-determination of such Member’s or any Affiliate of such Member’s income shall
be allocated (in the appropriate fiscal year) to the Member involved in such
loan transaction or that provided such services, license or sublicense (either
directly or through an Affiliate), and any related deemed cash distribution
shall be treated as having been made to the same Member.

(e)       A re-determination by a taxing authority shall only be given effect
for purposes of this Section 4.5 if such re-determination is (i) a decision,
judgment, decree or other order by any court of competent jurisdiction, which
has become final and is either no longer subject to appeal or for which a
determination not to appeal has been made; (ii) a closing agreement made under
Section 7121 of the Code or any comparable foreign, state, local or other income
tax statute; (iii) a final disposition by a taxing authority of a claim for
refund or (iv) any other written agreement made with respect to a tax
re-determination the execution of which is final and prohibits the taxing
authority, relevant Member (or any Affiliate of such Members) or the Company (or
any Affiliate of the Company) from seeking any further legal or administrative
remedies with respect to such tax re-determination.

Section 4.6      Allocation of Credits

All tax credits shall be allocated among the Members in accordance with their
respective allocations of Profits and Losses in accordance with this Agreement
or in accordance with applicable provisions of the Code or Treasury Regulations
to the extent any such provision is inconsistent with such allocation.

Section 4.7      Tax Allocations

(a)       Contributed Property

If any property is contributed to the capital of the Company, income, gain, loss
and deduction with respect to such property shall be allocated solely for tax
purposes among the Members in accordance with Section 704(c) of the Code and
Treasury Regulations Section 1.704-3 so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its initial Book Value. All decisions regarding the choice of
allocation method under Treasury Regulations Section 1.704-3 with respect to
assets contributed to the Company shall be made by the Manager, subject to the
prior written consent of Class B Members holding a majority of the total
outstanding Class B Percentages, not to be unreasonably withheld, conditioned or
delayed.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

32

--------------------------------------------------------------------------------

 



(b)      Revalued Property

If the Company assets are revalued as set forth in the definition of “Book
Value” in Section 1.1, then subsequent allocations of income, gain, loss and
deduction with respect to revalued Company assets shall take into account any
variation between the adjusted basis of such assets for federal income tax
purposes and their adjusted value in the same manner as under Section 704(c) of
the Code and in compliance with Treasury Regulations Section 1.704-3.  All
decisions regarding the choice of allocation method under Treasury Regulations
Section 1.704-3 with respect to revalued Company assets shall be made by the
Members.

(c)       Allocations with Respect to Certain Securities

If the Company sells, exchanges or otherwise disposes of any investment security
at a loss, to the extent such loss is specifically reimbursed by one or more
Members, such reimbursed loss shall be allocated solely for income tax purposes
among the Members in accordance with their respective reimbursements to the
Company.

Section 4.8      Change in Members’ Interests

In the event there is any change in the Members’ respective Class A Percentages
and/or Class B Percentages during any fiscal year, Profits, Losses, Nonrecourse
Deductions and other items shall be allocated among the Members in accordance
with their respective Class A Percentages and/or Class B Percentages, as the
case may be, from time to time during such fiscal year based on an interim
closing of the books as of the close of business on the date of such change.

ARTICLE 5

ACCOUNTING AND RECORDS

Section 5.1      Fiscal Year

The fiscal year of the Company shall be the year ending December 31.

Section 5.2      Method of Accounting

Unless otherwise provided herein, the Company books of account shall be
maintained in accordance with GAAP; provided that for purposes of making
allocations with respect to items of Company income, gain, deduction, loss and
credit to the Members, such items shall be allocated to the Members’ Capital
Accounts pursuant to ARTICLE 4 and as required by Section 704 of the Code and
the Treasury Regulations promulgated thereunder.

Section 5.3      Books and Records; Inspection

Proper and complete records and books of accounts of the Company business for
tax and financial purposes, including all such transactions and other matters as
are usually entered into records and books of account maintained by Persons
engaged in businesses of like character or as are required by Applicable Law,
shall be kept by the Company at the Company’s principal office and place of
business.  The Manager may delegate to a third party the duty to maintain and
oversee





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

33

--------------------------------------------------------------------------------

 



the preparation and maintenance of such records and books of account. Books and
records maintained for financial purposes shall be maintained in accordance with
GAAP, and books and records maintained for tax purposes shall be maintained in
accordance with the Code and applicable Treasury Regulations.  Subject to
Section 10.2, all records and documents described in Section 5.3 shall be open
to inspection and copying by any of the Members or their representatives or
agents at any reasonable time during normal business hours.

Section 5.4      Financial Statements; Internal Controls

(a)       Within ninety (90) days after the end of each fiscal year, and thirty
(30) days after the end of each fiscal quarter (other than the fourth fiscal
quarter), the Manager shall cause to be furnished to each Member financial
statements with respect to such fiscal year or fiscal quarter of the Company,
consisting of (i) a consolidated balance sheet showing the Company’s financial
position as of the end of such fiscal year or fiscal quarter; (ii) supporting
consolidated profit and loss statements (iii) a consolidated statement of cash
flows for such fiscal year or fiscal quarter and (iv) Member’s Capital
Accounts.  Such financial statements shall be prepared on a consolidated basis
for the Company and its Subsidiaries in accordance with GAAP and SEC Regulation
S-X except, with respect to the quarterly financial statements which need not be
separately audited, for the omission of certain footnotes and other presentation
items required by GAAP with respect to audited financial statements.  The annual
financial statements of the Company, except for the annual financial statements
of the Company for the fiscal year ended December 31, 2014, shall be audited
(which audit shall be conducted in accordance with GAAP and SEC Regulation S-X)
and certified by the Company’s independent accountants.  Each Member shall
receive a copy of all material financial reports and notices delivered by the
Company to any third party pursuant to any other agreement.

(b)      At all times during the continuance of the Company, the Company and
each of its Subsidiaries shall maintain, or cause to be maintained on their
behalf, a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability; (iii) access to assets is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  From time to time, upon specific written notice thereof, the
Company and its Subsidiaries shall promptly remedy any significant deficiencies
or material weaknesses in their internal accounting controls.

(c)       At all times during the continuance of the Company, the Company shall
furnish, or cause to be furnished on its behalf, to each Member that files
public reports with the SEC, upon written request by such Member to the Manager,
such financial statements and financial and other information regarding the
Company and its Subsidiaries as may be necessary or reasonably required for such
Member and its Affiliates to prepare their financial statements and related
information in accordance with GAAP and applicable SEC rules and regulations,
including without limitation, Regulations S-X and S-K promulgated by the SEC,
and to have such information reviewed or





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

34

--------------------------------------------------------------------------------

 



audited from time to time, as applicable, by such Member’s or their Affiliates’
independent auditors (at such Member’s sole cost and expense and subject to all
applicable confidentiality obligations).  All such financial statements and
financial and other information shall be furnished in such manner and at such
times as may be necessary or reasonably required for such Member or its
Affiliates to timely prepare and file any registration statements that they may
file under the Securities Act and to timely prepare and file any and all current
and periodic reports and proxy statements that they may file under the Exchange
Act, in each case in accordance with GAAP and applicable SEC rules and
regulations, including without limitation, Regulations S-X and S-K promulgated
by the SEC.  The Company and its officers shall execute and deliver such
certificates, affidavits, representation letters and similar documents as such
Member or its Affiliates or their respective independent auditors may reasonably
request in connection therewith.

(d)      At all times during the continuance of the Company, the Company and its
Subsidiaries shall design, implement and maintain, or cause to be designed,
implemented and maintained on their behalf, proper “internal control over
financial reporting” (as defined in Rule 13a-15(f) promulgated under the
Exchange Act).  The Company and its Subsidiaries shall prepare and maintain, or
cause to be prepared and maintained, adequate documentation of their internal
control over financial reporting consistent with the requirements of the Public
Company Accounting Oversight Board, Rule 13a-15 promulgated under the Exchange
Act and Item 308 of Regulation S-K promulgated by the SEC, and shall make such
documentation available to any such Member and its Affiliates and their
independent auditors at such reasonable times as such Persons may reasonably
request.  Such internal control over financial reporting (and the documentation
related thereto) shall be sufficient to permit each Member that files public
reports with the SEC to assess and evaluate periodically the effectiveness of
the internal control over financial reporting of the Company and its
Subsidiaries and to permit each independent auditor of each such Member to
evaluate such assessment and to provide any required attestation report with
respect thereto.  From time to time, upon notice of any such condition, the
Company and its Subsidiaries shall promptly remedy any significant deficiencies
or material weaknesses in their internal control over financial reporting.

Section 5.5      Taxation

(a)       Status of the Company.  The Members acknowledge that this Agreement
creates a partnership for federal income tax purposes. Furthermore, the Members
hereby agree not to elect to be excluded from the application of Subchapter K of
Chapter 1 of Subtitle A of the Code or any similar state statute.

(b)      Tax Elections and Reporting

(i)         Generally.  The Company shall make the following elections and take
the following positions under United States income tax laws and Treasury
Regulations and any similar state laws and regulations:

(A)       adopt the year ending December 31 as the annual accounting period
(unless otherwise required by the Code and Treasury Regulations);





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

35

--------------------------------------------------------------------------------

 



(B)       adopt the accrual method of accounting;

(C)       insofar as permissible, report the Company’s tax attributes and
results using principles consistent with those assumed in connection with
entering into this Agreement; and

(D)       have the Company treated as a partnership for federal income tax
purposes in a manner consistent with Treasury Regulations Section 1-7701.

(ii)       Code Section 754 Election.  The Manager shall, upon the written
request of any Member, cause the Company to file an election under Section 754
of the Code and the Treasury Regulations promulgated thereunder to adjust the
basis of the Company’s assets under Section 734(b) or 743(b) of the Code and a
corresponding election under the applicable sections of state and local law.

(c)       Company Tax Returns

(i)         The Tax Matters Member will prepare or cause to be prepared all
required domestic and foreign tax returns and information returns of the
Company, drafts of which shall be furnished to the Members within ninety (90)
days following the close of each fiscal year.  Final returns shall be filed
within one hundred eighty (180) days following each year end.  The Company shall
pay for all reasonable out-of-pocket expenses (including accounting fees, if
any) in connection with such preparation (it being understood that the Tax
Matters Member shall not receive any compensation from the Company for preparing
such returns).  Any Member may, at its own expense, engage a third party to
review the tax returns and information returns prepared by the Tax Matters
Member pursuant to the preceding sentence.  The Tax Matters Member shall not
file any such return without the approval of any Member that constitutes a
“notice partner” (as defined in Section 6231(a)(8) of the Code) of the Company,
which approval shall not be unreasonably withheld, conditioned or delayed.  Such
“notice partner” Member shall be deemed to have given such approval if such
Member does not indicate its written objection (which may be delivered by
facsimile) to the Tax Matters Member within twenty (20) days of the date that
such Member receives a draft of such return.  If a “notice partner” Member does
not approve of any proposed filing of a return by the Tax Matters Member, such
Member and the Tax Matters Member shall seek, in good faith, to resolve their
disagreement.  If a “notice partner” Member and the Tax Matters Member cannot
resolve their disagreement within ten (10) days of receipt of the “notice
partner” Member’s written objection by the Tax Matters Member, either of such
Member or the Tax Matters Member may request, in writing with a copy sent to the
other Member, that the disagreement be resolved by the Company’s independent
public accountants and the independent public accountants shall be instructed to
resolve the dispute in such manner as they believe will properly maximize, in
the aggregate, the United States federal, state and local income tax advantages
and will properly minimize, in the aggregate, the United States federal, state,
and local income tax detriments, available to the Company’s Members.  The
independent public accountants shall provide their written resolution of the
disagreement to both the “notice partner”





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

36

--------------------------------------------------------------------------------

 



Member and the Tax Matters Member within fifteen (15) days from the date that
the independent public accountants were requested to resolve such
disagreement.  Any and all other tax returns shall be prepared in a manner
directed by the Tax Matters Member consistent with the terms of this Agreement.
Each Member shall provide such information, if any, as may be reasonably
requested by the Company for purposes of preparing such tax and information
returns.

(ii)       The Tax Matters Member shall furnish a copy of all filed domestic and
foreign tax returns and information returns for the Company to each of the
Members. In addition, (A) within seventy five (75) days following the end of
each fiscal year (and as otherwise required by Applicable Law), the Company
shall furnish each Member with all information relating to the Company required
to be reported in any United States federal, state or local tax return of such
Member, including a report indicating such Member’s allocable share for United
States federal income tax purposes of the Company’s income, gain, credits,
losses and deductions, and including a Schedule K-1, and (B) within thirty (30)
days following the end of each fiscal quarter, the Company shall furnish each
Member with a report of such Member’s allocable share of the Company’s estimated
quarterly income for purposes of making estimated tax payments.

(iii)      The Members agree that the Company shall be treated as a partnership
for United States federal income tax purposes.  The Members agree to (A) approve
electing partnership status with respect to the Company with the United States
Internal Revenue Service and such other state and local taxing authorities as
may be appropriate and to cooperate in providing all consents, signatures,
documents and such other information as may be required with respect thereto and
(B) report all “partnership items” (as defined in Section 6231(a)(3) of the
Code) of the Company consistent with such classification of the Company for
United States federal, state and local tax purposes and with the returns filed
by the Company; provided,  however, that if any Member intends to file a notice
of inconsistent treatment under Section 6222(b) of the Code, such Member shall,
at least thirty (30) days prior to the filing of such notice, notify in writing
the other Members of such intent and such Member’s intended treatment of the
item which is (or may be) inconsistent with the treatment of that item by the
Company.

(d)      Tax Audits.  American III, for so long as it is a Member and,
thereafter, the Manager shall be the “tax matters partner” of the Company, as
that term is defined in Section 6231(a)(7) of the Code (the “Tax Matters
Member”), with all of the rights, duties and powers provided for in sections
6221 through 6232, inclusive, of the Code, provided that the Tax Matters Member
shall not pay or agree to pay (or make any agreement that would cause a Member
to pay) any audit assessment, or any amount in settlement or compromise of any
litigation, in respect of income tax liability of the Members attributable to
the Interests in the Company, in excess of $500,000 in any one instance or
series of related instances, unless approved by each Member whose financial
interest in such matter exceeds $100,000 individually or in the aggregate.  The
Tax Matters Member, as an authorized representative of the Company, shall direct
the defense of any tax claims made by the Internal Revenue Service or any other
taxing jurisdiction to the extent that such claims relate to





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

37

--------------------------------------------------------------------------------

 



adjustment of Company items at the Company level and, in connection therewith,
shall retain and cause the Company to pay the fees and expenses of counsel and
other advisors chosen by the Tax Matters Member.  The Tax Matters Member shall
also be responsible for timely filing all elections made by the Company, subject
to any applicable approval requirements set forth in this Agreement.  The Tax
Matters Member shall deliver to each Member and the Manager a semi-annual report
on the status of all tax audits and open tax years relating to the Company, and
shall consult with and keep all Members and the Manager advised of all
significant developments in such matters coming to the attention of the Tax
Matters Member.  All reasonable out-of-pocket expenses of the Tax Matters Member
and its Affiliates and other reasonable fees and expenses in connection with
such defense shall be borne by the Company (it being understood that the Tax
Matters Member shall not receive any compensation from the Company for acting in
such capacity).  Except as provided in ARTICLE 12, neither the Tax Matters
Member nor the Company shall be liable for any additional tax, interest or
penalties payable by a Member or any costs of separate counsel chosen by such
Member to represent the Member with respect to any aspect of such defense.  The
Tax Matters Member shall take any steps necessary pursuant to Section 6223(a) to
designate American III and SNR as a “notice partner” (as defined in Section
6231(a)(8) of the Code).  In addition, nothing in this Agreement is intended to
waive any rights, including rights to participate in administrative and judicial
proceedings, that a Member may have under Section 6221 through 6233 of the
Code.  Notwithstanding any other provisions of this Agreement, the provisions of
Section 5.5(c) and Section 5.5(d) shall survive the dissolution of the Company
or the termination of any Member’s interest in the Company and shall remain
binding on all Members for a period of time necessary to resolve with the United
States Internal Revenue Service or any applicable state or local taxing
authority all matters (including litigation) regarding the United States
Federal, state and local income taxation, as the case may be, of the Company or
any Member with respect to the Company.

(e)       Withholding

(i)         The Company shall comply with all withholding requirements under
applicable United States federal, state, local and foreign tax laws and shall
remit amounts withheld to, and file required forms with, the applicable taxing
authorities.  To the extent that the Company withholds and pays over any amounts
to any taxing authority with respect to distributions or allocations to any
Member, the amount withheld shall be charged to the Capital Account of such
Member.  The Company shall notify each of the Members of any withholding with
respect to such Member, designating such Member’s allocable share of such
withholding tax.  The Members hereby agree that they will not claim a credit in
excess of the amount in such notice.

(ii)       In the event of any claimed over-withholding by the Company, the
Member shall have no rights against the Company or any other Member.  Anything
in the previous sentence to the contrary notwithstanding, if the Company is
required to take any action in order to secure a refund or credit for the
benefit of a Member in respect of any amount withheld by it, it shall take any
such action including applying for such refund on behalf of the Member and
paying it over to such Member.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

38

--------------------------------------------------------------------------------

 



(iii)      Except in the case of withholding pursuant to Section 1446 of the
Code, if any amount required to be withheld was not withheld from actual
distributions that would have otherwise been made to a Member, the Company shall
require the Member to which the withholding was credited to reimburse the
Company for such withholding; provided that in the case of withholding pursuant
to Section 1446 of the Code, no such reimbursement shall be necessary as long as
the other Members are subject to withholding in amounts proportionate to their
Capital Accounts or otherwise receive a distribution of an equivalent amount.

(iv)       In the event of any under-withholding by the Company, each Member
agrees to indemnify and hold harmless the Company and the Tax Matters Member
from and against any liability, including interest and penalties, with respect
thereto.

(v)        Each Member agrees to furnish the Company with any representations
and forms as shall reasonably be requested by the Company to assist the Company
in determining the extent of, and in fulfilling, the Company’s withholding
obligations.

(vi)       Upon the request of any Member, the Company shall make any filings,
applications or elections to obtain any available exemption from, or any
available refund of, any withholding or similar taxes imposed by any non-United
States (whether sovereign or local) taxing authority with respect to amounts
distributable or items of income allocable to such Member hereunder.  Such
Member shall cooperate with the Company in making any such filings, applications
or elections to the extent the Company reasonably determines that such
cooperation is necessary or desirable. Notwithstanding the foregoing, if such
Member must make any such filings, applications or elections directly, the
Company, at the request of such Member, shall provide such information and take
such other action as may reasonably be necessary to complete or make such
filings, applications or elections.

ARTICLE 6

MANAGEMENT

Section 6.1      Manager

The Manager at all times shall exercise control over the Company in compliance
with FCC Rules. The Manager shall, subject to the terms of this Agreement, have
the exclusive right and power to manage, operate and control the Company and to
make all decisions necessary or appropriate to carry on the business and affairs
of the Company, including the authority to appoint, promote, demote and
terminate executives who oversee the day-to-day activities of the Company and to
select the financial institutions from which the Company may borrow money.  In
addition to the specific rights and powers herein granted to the Manager, the
Manager shall possess and enjoy and may exercise all the rights and powers of a
manager within the meaning of Section 18-101(10) of the Act, including the full
and exclusive power and authority to act for and to bind the Company, but
subject to the limitations of this Agreement.  In addition to any other rights
and powers that the Manager may possess, the Manager shall have all specific
rights and powers required or appropriate for the day-to-day management of the
Company’s business, which shall be





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

39

--------------------------------------------------------------------------------

 



managed by experienced professionals in accordance with the standards of
first-rate operators of wireless communications companies.  Except as determined
by the Manager pursuant to this Agreement, no Member or representative shall
have any right or authority to take any action on behalf of the Company with
respect to third parties or to bind the Company.

Section 6.2      Removal of Manager

(a)       Removal of Manager

Subject to FCC approval, if required, SNR shall be removed as the Manager, and
the management of the Company shall be transferred to a successor Manager in
accordance with Section 6.2(b) and Section 6.2(c) (i) if SNR (A) is unwilling or
unable to serve as the Manager, (B) would not be considered a Qualified Person
if SNR itself were the applicant or licensee, as the case may be, in respect of
the licenses held by the License Company or its Subsidiaries at any time prior
to the fifth anniversary of the last Initial Grant Date and such failure is
reasonably likely to materially impair the ability of the License Company or any
of its Subsidiaries to realize the Auction Benefits or result in the revocation
or non-renewal of any license, or (C) commits a Significant Breach at any time
or (ii) in accordance with Section 11.4(a).

(b)      Successor Manager

If SNR is removed as the Manager pursuant to Section 6.2(a), the management of
the Company shall be transferred to a successor Manager, which shall (i) be, if
then required in order for the License Company and its Subsidiaries to retain
the Auction Benefits, a Qualified Person, provided that SNR shall in no way be
liable to the Company or to any other Member for the failure of any successor
Manager to be a Qualified Person, and (ii) be subject to the prior approval of
American III. SNR (or, if it fails to do so, the other Members by affirmative
vote of a majority of Class B Percentages not held by SNR) shall designate the
successor Manager as soon as reasonably practicable, but in any event no later
than thirty (30) days after notice from any other Member that one or more of the
events specified in Section 6.2(a) has occurred. SNR shall continue to act as
Manager until the successor Manager assumes the management of the Company. SNR
shall take whatever steps are commercially reasonable to assist the successor
Manager in assuming the management of the Company including transferring to the
successor Manager all historical financial, tax, accounting and other data and
records in the possession of SNR, and giving such consents, assigning such
permits and executing such instruments as may be necessary to vest in the
successor Manager those rights that were necessary for SNR to perform its
obligations.

(c)       Dispute Resolution

Any dispute over the removal of SNR as the Manager pursuant to Section 6.2(a)
shall be resolved by arbitration in accordance with Section 10.3, provided that
(i) the arbitrators shall be instructed to render their decision within thirty
(30) days after the commencement of any such proceeding and (ii) the losing
Member shall pay the reasonable and documented out-of-pocket fees, costs and
expenses of the prevailing Member in connection with the proceeding.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

40

--------------------------------------------------------------------------------

 



Section 6.3      Supermajority Approval Rights

In addition to the approval of the Manager, Significant Matters shall require
the prior written approval of American III, in its sole and absolute discretion
for any reason or no reason; provided that no such approval shall be required
solely with respect to the purchase and sale of Interests pursuant to and in
accordance with the terms of the Interest Purchase Agreement or pursuant to the
Put Right; provided,  further, that transfers of assets of the License Company
(other than the membership interests of any Subsidiaries that do not hold
licenses) or of any of its Subsidiaries solely for the purpose of generating the
funds required to satisfy the obligations of the Company under the Put Right or
of the License Company and its Subsidiaries that are then due and payable under
the Interest Purchase Agreement shall cease to require the approval of American
III under any clause of the definition of Significant Matter at such time,
subject to the provisions of the Senior Credit Facility and the Intercreditor
and Subordination Agreement.

Section 6.4      Separateness Covenants

(a)       SNR shall cause the Company and each of its Subsidiaries to, and the
Company shall and shall cause each of its Subsidiaries to, (i) to the extent
that such entities have one or more deposit accounts, each maintain their own
deposit account or accounts, separate from the accounts of American III and its
Subsidiaries and joint ventures, with commercial banking institutions, and (ii)
not commingle their funds with those of American III or any of its Subsidiaries
or joint ventures;

(b)      SNR shall cause the Company and each of its Subsidiaries to, and the
Company shall and shall cause each of its Subsidiaries to, maintain separate
addresses from the addresses of American III and its Subsidiaries and joint
ventures, or to the extent the Company or any of its Subsidiaries may have
offices in the same location as American III or any of its Subsidiaries or joint
ventures, to maintain a fair and appropriate allocation of overhead costs among
them, with each such entity bearing its fair share of such expense;

(c)       SNR shall cause the Company and each of its Subsidiaries to issue, and
the Company and each of its Subsidiaries shall issue, quarterly and annual
consolidated financial statements from time to time as required by Section
5.4(a);

(d)      SNR shall cause the Company and each of its Subsidiaries to, and the
Company shall and shall cause each of its Subsidiaries to, (i) each maintain its
separate status as a limited liability company and (ii) each conduct its affairs
in accordance with its certificate of formation and limited liability company
agreement and observe all necessary, appropriate and customary company
formalities, including, but not limited to, holding all regular and special
members’ and managers’ meetings appropriate to authorize company action, keeping
separate and accurate minutes of its meetings, passing all resolutions or
consents necessary to authorize actions taken or to be taken, and maintaining
accurate and separate books, records and accounts, including, but not limited
to, payroll and intercompany transaction accounts, to the extent applicable;

(e)       SNR shall not permit the Company or any of its Subsidiaries to, and
the Company shall not and shall not permit any of its Subsidiaries to, (i)
assume or guarantee any of the liabilities





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

41

--------------------------------------------------------------------------------

 



of, or pledge any of its assets as security for the liabilities of, American III
or any of its Subsidiaries or joint ventures, or (ii) hold out the credit of
American III or any of its Subsidiaries or joint ventures as being able to
satisfy the obligations of the Company or any of its Subsidiaries (which shall
be deemed not to refer to any disclosure by the Company or any of its
Subsidiaries of any capital contributions or loans that American III or any of
its Subsidiaries is required to make to the Company or any of its Subsidiaries
or of any other obligations that American III or any of its Subsidiaries is
required to perform for the benefit of the Company or any of its Subsidiaries),
except with respect to any guarantees or assumptions of indebtedness or other
liabilities that have been expressly agreed to by American III or any of its
Subsidiaries in writing;

(f)       SNR shall cause the Company and each of its Subsidiaries not to, and
the Company shall not and shall cause each of its Subsidiaries not to, authorize
the use of its name or trademarks or service marks by American III or any of its
Subsidiaries or joint ventures, except pursuant to a written license agreement;

(g)      SNR shall not permit the Company or any of its Subsidiaries to, and the
Company shall not and shall not permit any of its Subsidiaries to conduct its
own business with suppliers of goods and services, lenders or purchasers of
securities in the name of American III or any of its Subsidiaries or joint
ventures. SNR further acknowledges that it shall have no right to conduct any
business in the name of American III or on behalf of American III unless
specifically authorized herein; and

(h)      If SNR or the Company or any of its Subsidiaries obtains actual
knowledge that American III or any of its Subsidiaries or joint ventures has
represented or indicated to any supplier of goods and services to, lender to or
purchaser of securities of the Company or any of its Subsidiaries that the
credit of American III or any of its Subsidiaries or joint ventures is available
to satisfy the obligations of the Company or any of its Subsidiaries (which
shall be deemed not to refer to any disclosure by American III or any of its
Subsidiaries or joint ventures of any capital contributions or loans that
American III or any of its Subsidiaries is required to make to the Company or
any of its Subsidiaries or of any other obligations that American III or any of
its Subsidiaries is required to perform for the benefit of the Company or any of
its Subsidiaries), other than with respect to any guarantees or assumptions of
indebtedness or other liabilities that have been expressly agreed to by American
III or any of its Subsidiaries in writing, then SNR shall cause the Company and
each of its Subsidiaries to, and the Company shall and shall cause each of its
Subsidiaries to, provide written notice to any person to whom such
representation or indication was made to make clear that the credit of American
III and its Subsidiaries and joint ventures is not available to satisfy the
obligations of the Company or any of its Subsidiaries other than with respect to
any guarantees or assumptions of indebtedness or other liabilities that have
been expressly agreed to by American III or any of its Subsidiaries in writing.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

42

--------------------------------------------------------------------------------

 



Section 6.5      Business Plans and Budgets

(a)       Five-Year Business Plan

On September 12, 2014, the Manager adopted the initial five-year high-level
business plan (the “Five-Year Business Plan”) of the Company and its
Subsidiaries, which Five-Year Business Plan includes business forecasts,
appropriate explanations of the Manager’s  strategy, with details of assumptions
used, and the general goals and parameters for the Business and operations of
the Company and its Subsidiaries consistent with good business practice in the
wireless broadband or communications industry.  The Manager shall update the
Five-Year Business Plan to address the next five-year period which update shall
be distributed to American III not later than thirty (30) days prior to the end
of the fifth fiscal year covered by the Five-Year Business Plan.  In addition,
the Manager may, from time to time, in the exercise of its reasonable
discretion, modify the Five-Year Business Plan to reflect any material changes
affecting the Company and its Subsidiaries or their Business, including changes
in availability of capital (including under the Senior Credit Facility).

(b)      Annual Business Plans and Budgets

The Manager shall prepare and adopt a detailed annual Business Plan and detailed
annual budget no later than ninety (90) days following the first Initial Grant
Date.  Each such annual Business Plan shall set forth the business and
operational parameters and objectives for such year, including appropriate
explanations of the Manager’s strategy. Each such budget shall include, without
limitation, a detailed breakdown of the following, together with the details of
the material assumptions used, for the Company and its Subsidiaries:  (i)
monthly revenue, operating expenses and interest expenses; (ii) quarterly
capital expenditures and cash flow; (iii) balance sheet and income statement and
(iv) expected funding requirements and the methods of meeting such
requirements.  In addition, the Manager may, from time to time, in the exercise
of its reasonable discretion, modify the annual Business Plan and budget to
reflect any modification made to the Five-Year Business Plan in accordance with
Section 6.5(a).

(c)       No Other Business Plans or Budgets

No Business Plans or budgets shall be adopted except in accordance with the
provisions of this Section 6.5.

Section 6.6      Management Fees

If the License Company acquires one or more licenses in the Auction (and
American III has not been relieved of its obligation to make its capital
contribution pursuant to the last sentence of Section 2.2(c)(ii)), for so long
as SNR continues to serve as the Manager, the Company shall cause the License
Company to pay a management fee to SNR, by wire transfer of immediately
available funds, equal to $500,000 per year (the “Management Fee”), payable in
quarterly installments in arrears.  It is and has always been the understanding
of the parties hereto that the Management Fee is payable solely for the
Manager’s management of the License Company’s assets, and not for salaries.  To
the extent that the Manager and/or the Company need to hire employees or
consultants in order to perform services which are Manager’s responsibility
pursuant to Section 6.1, the cost of such employees or consultants are not
payable out of the Management Fee.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

43

--------------------------------------------------------------------------------

 



ARTICLE 7

TRANSFER RESTRICTIONS

No Member may Transfer all or any part of its Interests, including interests in
any of its Subsidiaries that directly or indirectly own Interests, except in
compliance with the following provisions of this ARTICLE 7.

Section 7.1      Restrictions

(a)       Transfers by Certain Members

The Members (other than American III) may Transfer Interests (i) at any time
after the Initial Grant Date, to one or more Permitted Transferees; (ii) during
the ten (10) years after the Initial Grant Date with the consent of American
III, which may be withheld in its sole and absolute discretion; (iii) to the
License Company pursuant to the Interest Purchase Agreement or to the Company
pursuant to ARTICLE 8 without the consent of American III but subject to Section
7.1(d) and (iv) following the tenth anniversary of the Initial Grant Date
without the consent of American III, but in each case subject to Section 7.3 and
the other provisions of this ARTICLE 7. American III may not Transfer all or a
majority of its Interests until after the Initial Grant Date, and thereafter may
Transfer all or a majority of its Interests to a creditworthy transferee, but
only if the transferee thereof either (x) agrees to assume in a written
agreement reasonably acceptable to SNR (such consent not to be unreasonably
withheld, conditioned or delayed) American III’s obligations under the Senior
Credit Facility, the Intercreditor and Subordination Agreement and all related
agreements and agrees to be bound by the provisions thereof as if an original
party thereto or (y) agrees to provide at least the same level of financing to
the Company, the License Company and its Subsidiaries as available to them under
the Senior Credit Facility on terms and conditions which are acceptable to SNR;
provided that if the terms and conditions, individually and in the aggregate,
are, in the reasonable judgment of SNR, no less favorable to SNR, the Company,
the License Company and its Subsidiaries as those set forth in the Senior Credit
Facility, the Intercreditor and Subordination Agreement and such related
agreements (including the priority of Liens set forth therein), then SNR shall
not unreasonably withhold, condition or delay such consent. Notwithstanding the
foregoing, at any time after the close of the Auction, the Manager may admit as
new, non-controlling members of the Manager, one or more Persons to provide
additional capital to the Manager, subject to American III’s consent, which
shall not be unreasonably withheld, conditioned or delayed, and provided that
such action does not result in SNR failing to qualify as a “very small business”
as required by Section 11.3(a)(iii) of this Agreement.

(b)      No Transfer of Right to Manage

The right to manage the Company pursuant to this Agreement shall not be
transferable with the Interests of SNR without the prior written consent of
American III. Accordingly, subject to Section 7.1(a), if SNR Transfers
twenty-five percent (25%) or more of its Interests (other than a Transfer of one
hundred percent of SNR’s Interests to a Permitted Transferee), and American III
elects not to exercise its right of first refusal pursuant to Section 7.3(a),
then, subject to FCC





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

44

--------------------------------------------------------------------------------

 



approval, the right to manage the Company shall be transferred to a successor
Manager, which shall (i) be, if then required in order for the License Company
and its Subsidiaries to retain the Auction Benefits, a Qualified Person; (ii)
not be a competitor or an Affiliate of a competitor of American III (as
determined by American III in its sole and absolute discretion) or its
Affiliates and (iii) be subject to the prior written approval of American III.

(c)       No Transfers to Competitors

So long as American III owns an Interest, the Members other than American III
may not Transfer any or all of their Interests to a competitor of American III
or its Affiliates, or an Affiliate of any such competitor, without American
III’s prior written consent, which may be withheld in its sole and absolute
discretion.

(d)      FCC Compliance

All Transfers of Interests are subject to and must comply with all applicable
FCC Rules.

Section 7.2      Exceptions

(a)       Transfers by Members of SNR

The provisions of Section 7.1 (other than Section 7.1(d)) shall not apply to (i)
the Private Equity Investors, except with respect to Transfers of their
interests in SNR, whether held directly by the Private Equity Investors or
through one or more intermediaries (it being understood that this exception is
intended to restrict Transfers of interests in SNR effected by the Private
Equity Investors themselves and their Subsidiaries, rather than Transfers
effected by direct and indirect owners of interests in the Private Equity
Investors) and (ii) Transfers (except with respect to Transfers of their
interests in SNR) or issuances of the Equity Interests of any other member of
SNR, unless such Transfer results in a Change of Control of SNR or would impair
the ability of the License Company or any of its Subsidiaries to realize the
Auction Benefits.

(b)      Transfers by American III Members

Notwithstanding anything herein to the contrary, but subject to the provisions
of Section 14.3, the restrictions set forth in Section 7.1 (other than Section
7.1(d)) shall not apply to (i) Transfers of Interests in the Company held by
American III (or its Permitted Transferees) to any Affiliate of American III or
(ii) Transfers of direct or indirect interests in American III or its
Affiliates. In addition, American III (or its Permitted Transferees) may
collaterally assign its Interests in the Company to any secured lender of
American III or its Affiliates, and American III (or its Permitted Transferees)
may Transfer its Interests in the Company held by American III (or its Permitted
Transferees) at any time in accordance with Section 14.3.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

45

--------------------------------------------------------------------------------

 



(c)       Pledges by Certain Members

The members of SNR may pledge their Equity Interests in SNR to secure loans,
provided that any such pledge and its terms (A) shall be subject to the prior
approval of American III (which shall not be unreasonably withheld or delayed),
but solely with respect to compliance of any such pledge and its terms with FCC
Rules, including with respect to the matters set forth in clause (B) below, and
(B) shall in no event permit the lender to take any action that would impair the
eligibility of the License Company or any of its Subsidiaries to hold any of the
licenses won in the Auction or that could result in the License Company or any
Subsidiary losing any Auction Benefits.

Section 7.3      Right of First Refusal

(a)       Notice and Exercise of Right

If, following the expiration of the ten-year period referred to in Section
7.1(a), any Members other than American III (the “Sellers”) receive and wish to
accept a bona fide written binding offer (the “Third Party Offer”) from a bona
fide third party who is not a Permitted Transferee (the “Offeror”) to purchase
all or any portion of their Interests (the “Offered Interests”), then the
Sellers shall give notice of such Third Party Offer (the “Third Party Offer
Notice”) to American III, which notice shall identify the Offeror, enclose a
copy of the Third Party Offer and irrevocably offer to American III the right to
purchase the Offered Interests at the same purchase price, which must be payable
in cash, and on the other terms and conditions as specified in the Third Party
Offer if the Offered Interests are the only assets being sold or for cash at the
lesser of the designated purchase price for the Offered Interests in the Third
Party Offer or at their then Fair Market Value if the Offered Interests are
being Transferred in such transaction or series of related transactions with
other assets or for consideration other than cash; provided that American III
shall be entitled to pay for the Offered Interests with instruments of
indebtedness to the extent the Third Party Offer contemplates the delivery of
instruments of indebtedness. American III may exercise its right to purchase the
Offered Interests by notifying the Sellers in writing of its election to
purchase within thirty (30) days after the later of (i) delivery of the Third
Party Offer Notice and (ii) any determination of Fair Market Value pursuant to
Section 7.7 or otherwise.

(b)      Closing of Purchase

If American III duly elects to purchase the Offered Interests, the closing of
such purchase (the “RoFR Closing”) shall take place on a date agreed to by the
Sellers and American III, but in no event later than thirty (30) days following
the exercise by American III of its election to purchase; provided that if any
governmental or regulatory approval is required for American III to consummate
its purchase and has not been obtained by the date that is twenty-five (25) days
following the exercise by American III of its election to purchase, the RoFR
Closing with respect to such purchase may be deferred until no later than ten
(10) days following the date on which the governmental or regulatory approval,
including an order, decision, or public notice of the FCC or a duly-authorized
bureau or division thereof granting such approval, is final and no longer
subject to reconsideration, review or appeal, unless such finality is waived by
American III, in which case the closing with respect to such purchase shall
occur within ten (10) days following the later of (i) the date on which such
governmental or regulatory approval, including a non-final order, decision,





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

46

--------------------------------------------------------------------------------

 



or public notice of the FCC or a duly-authorized bureau or division thereof
granting such approval, is released and (ii) the date of American III’s waiver
of such finality.

(c)       Representations at Closing

At any RoFR Closing, the Sellers shall represent and warrant in writing to
American III only that the Sellers (i) are the sole beneficial and record owners
of the Offered Interests and have good title thereto free and clear of all Liens
(other than restrictions imposed pursuant to this Agreement or under any
applicable securities laws and other than Liens under or pursuant to the Senior
Credit Facility and the other Loan Documents (as defined therein)) and (ii) have
full power and authority to sell the Offered Interests without conflict with the
terms of any Applicable Law, order or agreement or instrument binding upon them
or their assets. The Sellers shall deliver to American III such customary
instruments of assignment with respect to the Offered Interests as may be
reasonably requested by American III to vest in American III all right, title
and interest therein.

(d)      Sale to Third Party

If American III fails to exercise its right to purchase the Offered Interests,
the Sellers may accept the Third Party Offer and sell the Offered Interests to
the Offeror; provided that such sale shall be at a price, and on other terms and
conditions, no less favorable to Sellers than those specified in the Third Party
Offer Notice and otherwise in accordance with this ARTICLE 7. If such sale is
not consummated within ninety (90) days after the expiration of the applicable
time periods specified in paragraph (a) above, subject to an automatic extension
for up to an additional two hundred seventy (270) days to the extent necessary
to obtain any required governmental or regulatory approval, such right to sell
shall lapse and Transfers of the Offered Interests shall again be subject to the
provisions of this Section 7.3.

(e)       Assumption of Agreements

At any closing with respect to a sale to a third party, the Offeror shall
execute a counterpart to this Agreement and any Related Agreements to which the
Sellers or their Affiliates are party and shall be bound by the provisions of
and assume the obligations of the Sellers under all such Agreements.  The
Sellers and the Offeror shall execute such documents as American III may
reasonably request to evidence such assumption.  Notwithstanding the foregoing,
the Sellers shall not be relieved of any of their obligations under this
Agreement or any Related Agreement arising prior to such sale, to the extent
such obligations shall not be discharged by the third party.

Section 7.4      Tag-Along Right

(a)       In lieu of exercising its rights under Section 7.3, American III may,
within thirty (30) days following receipt of any Third Party Offer Notice, elect
to participate in such sale by including therein a pro rata portion of its
Interests in the Company. Such sale, if any, shall be made on the same terms and
conditions as the sale described in the Third Party Offer Notice and the Sellers
may not consummate their sale unless such sale, if any, by American III is
consummated





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

47

--------------------------------------------------------------------------------

 



simultaneously in accordance with the terms hereof. If American III fails to
elect to participate in such sale and such sale is not consummated within the
applicable time periods specified above in Section 7.3(d), the rights and
restrictions provided for in this Section 7.4(a) shall again become effective,
and no Transfer of Interests may be made thereafter by the Sellers other than in
accordance with this ARTICLE 7.

(b)      If, following the expiration of the ten-year period referred to in
Section 7.1(a), American III receives and wishes to accept a bona fide written
binding offer from a bona fide third party who is not a Permitted Transferee to
purchase all or any portion of its Interests in accordance with Section 14.3(b),
then American III shall give notice of such offer to SNR, which notice shall
identify the offeror and enclose a copy of such offer. SNR may, within thirty
(30) days following receipt of such notice, elect to participate in such sale by
including therein a pro rata portion of its Interests in the Company. Such sale,
if any, shall be made on the same terms and conditions as the sale described in
the notice given by American III pursuant to the first sentence hereof and
American III may not consummate its sale unless such sale, if any, by SNR is
consummated simultaneously in accordance with the terms hereof. If SNR fails to
elect to participate in such sale and such sale is not consummated within one
hundred twenty (120) days after the delivery by American III to SNR of the
notice of such third party offer, subject to an automatic extension for up to an
additional two hundred seventy (270) days to the extent necessary to obtain any
required governmental or regulatory approval, the rights and restrictions
provided for in this Section 7.4(b) shall again become effective, and no
Transfer of Interests may be made thereafter by American III other than in
accordance with this ARTICLE 7.

Section 7.5      Substituted Members

Prior to any Transfer of Interests by a Member, the transferor shall deliver to
other Members a notice setting forth the identity of the transferee, and shall
provide such other information as the other Members may reasonably request in
connection with such Transfer.  A transferee of Interests Transferred in
accordance with this ARTICLE 7 shall be admitted as a Member upon execution of a
counterpart to this Agreement evidencing its agreement to be bound hereby. Upon
the admission of any such transferee as a Member, the transferring Member or
Members shall be relieved of any obligation arising under this Agreement
subsequent to such Transfer with respect to the Interests being transferred
(provided that the transferee shall assume all such obligations), and if the
transferring Member no longer holds any Interests, the transferring Member shall
be relieved of its obligations arising under this Agreement to the extent
provided in Section 14.3.  Prior to any Transfer of an Interest or any portion
thereof (other than pursuant to the Interest Purchase Agreement or ARTICLE 8)
and as a condition thereof, and prior to any admission of an assignee as a
Member, the Member making such Transfer and the assignee shall furnish the
Manager, and a majority in Class B Percentages of the non-transferring Members,
with such documents regarding the Transfer as the Manager or such majority of
the non-transferring Members may reasonably request (in form and substance
satisfactory to the Manager or such majority, as applicable), including a copy
of the Transfer instrument, a ratification by the assignee of this Agreement (if
the assignee is to be admitted as a Member), reasonably satisfactory evidence
that the Transfer will not cause the Company to be characterized for federal and
applicable state





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

48

--------------------------------------------------------------------------------

 



income tax purposes as other than a partnership, reasonably satisfactory
evidence that the Transfer complies with applicable federal and state securities
laws and reasonably satisfactory evidence that the Transfer will not violate the
FCC Rules (including adversely affecting the qualification of the License
Company as a “very small business” under the relevant FCC Rules if, and to the
extent, such qualification is then required for the License Company and its
Subsidiaries to retain any Auction Benefits) or this Agreement.  In connection
with any Transfer (other than pursuant to the Interest Purchase Agreement or
ARTICLE 8), the Company shall, at the request of the Member making such Transfer
and at such Member’s sole expense, use commercially reasonable efforts to cause
to be made any filing required by the FCC.

Section 7.6      Invalid Transfers Void

Any purported Transfer of an Interest or any part thereof not in compliance with
the provisions of this ARTICLE 7 shall be void and of no force or effect and the
transferring Member shall be liable to the other Members and the Company for all
liabilities, obligations, damages, losses, costs and expenses (including
reasonable attorneys’ fees and court costs) arising out of such non-complying
Transfer.

Section 7.7      Determination of Fair Market Value

The Fair Market Value of Interests to be transferred or other property received
pursuant to this Agreement shall be determined in accordance with this Section
7.7. For purposes of this Section 7.7, the Sellers owning a majority of the
applicable Offered Interests shall have the right to act on behalf of the
Sellers. Within fifteen (15) days after the delivery of the notice requiring
such determination, the Sellers and American III shall attempt in good faith to
agree on the Fair Market Value. If the Sellers and American III fail within
fifteen (15) days thereafter to agree thereon, each of the Sellers and American
III shall deliver a notice to the other appointing as its appraiser
(“Appraiser”) an independent accounting or investment banking firm or appraisal
firm of nationally recognized standing. The Sellers and American III by mutual
agreement shall also appoint a third Appraiser. If after appointment of the two
Appraisers, the Sellers and American III are unable to agree upon a third
Appraiser, such appointment shall be made within fifteen (15) days of the
request by the American Arbitration Association, or any organization successor
thereto, from a panel of arbitrators having experience in the appraisal of the
type of property then the subject of appraisal. The decisions of the three
Appraisers so appointed and chosen shall be given within thirty (30) days after
the selection of such third Appraiser. If the determination of one Appraiser
differs from the middle determination by more than twice the amount by which the
other determination differs from the middle determination, then the
determination of such Appraiser shall be excluded, the remaining two
determinations shall be averaged and such average shall be binding and
conclusive on the parties; otherwise the average of all three determinations
shall be binding and conclusive. The Sellers’ obligation to provide a Third
Party Offer Notice pursuant to Section 7.3(a) shall not be applicable until the
date of delivery of such determination to American III. The costs of conducting
any appraisal procedure shall be borne (15) as follows: (a) the costs of the
Appraiser designated by the Sellers and other costs separately incurred by the
Sellers shall be borne by the Sellers; (b) the costs of the Appraiser designated
by American III and other costs separately incurred by American III shall be
borne by American III and (c) the costs of the third





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

49

--------------------------------------------------------------------------------

 



Appraiser, if any, shall be shared equally by the Sellers and American III. For
purposes of this Section, the Fair Market Value of an Interest shall be equal to
the amount the holder thereof would be entitled to receive pursuant to Section
13.3 if the Company’s business and assets (including intangibles, such as
goodwill) were sold for their Fair Market Value, all Company liabilities were
paid and the Company were liquidated.

Section 7.8      Acceptance of Prior Acts

Any Permitted Transferee or other Person who becomes a Member of the Company,
accepts, ratifies and agrees to be bound by all actions duly taken pursuant to
the terms and provisions of this Agreement by the Company prior to the date it
became a Member and, without limiting the generality of the foregoing,
specifically ratifies and approves all agreements and other instruments as may
have been executed and delivered on behalf of the Company prior to such date and
which are in force and effect on such date.

ARTICLE 8

PUT RIGHT

Section 8.1      Put

During (a) the thirty (30) day period following the Reference Date or (b) the
ten (10) day period following the date that the Company gives the SNR Members
written notice of a Liquidation Event or a Deemed Liquidation Event if such
notice precedes the expiration of the period set forth in clause (a) (including,
for the avoidance of doubt, if such notice precedes the Reference Date), SNR
shall have the right (the “Put Right”) to require the Company to purchase all
(but not less than all) of the collective Interests held by the SNR Members at a
price (the “Put Price”) equal to (i) the sum of all cash contributions made by
the SNR Members to the equity capital of the Company pursuant to and in
accordance with this Agreement (the “SNR Capital”), plus (ii) an amount equal to
a *** per annum return on the contributions described in clause (i) above, from
and including the respective dates on which such contributions were made until
the date the Put Price is actually paid, calculated on the basis of the actual
number of days elapsed from the applicable contribution date to the date the Put
Price is actually paid, compounded annually, minus (iii) all distributions
(other than tax distributions made pursuant to Section 3.1(b)) previously made
or deemed made to the SNR Members by the Company (collectively, the “SNR
Return”); provided, that, if (x) SNR and/or the Company has acted, or failed to
act, in a manner that is a Significant Violation, and (y) the Auction Benefits
of the License Company are reduced or eliminated as the result of such
Significant Violation, then, upon a complete redemption (including the receipt
by the SNR Members of the full redemption price in cash) of the SNR Member’s
Interests as set forth in Section 11.4, the Put Right shall be void and
unenforceable and the applicable provisions of Section 11.4 shall govern.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

50

--------------------------------------------------------------------------------

 



Section 8.2      Conditions to Closing

(a)       The Company’s obligations to consummate the transactions contemplated
by the Put Right shall be subject to the satisfaction (or express waiver by the
Company) of each of the following conditions:

(i)         The parties shall have obtained all required consents, approvals,
notices and waivers from governmental or regulatory bodies, including without
limitation, any required FCC approval of the transactions contemplated by the
Put Right by an effective order, decision, or public notice of the FCC or a
duly-authorized bureau or division thereof (or, at the Company’s and American
III’s election, within five (5) Business Days after such order, decision, or
public notice shall have become final and no longer subject to further
reconsideration, review or appeal);

(ii)       The waiting period under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, if applicable, shall have expired or been terminated;
and

(iii)      At the closing of the transactions contemplated by the Put Right, all
of the collective Interests held by the SNR Members shall be transferred to the
Company free and clear of all Liens, and the SNR Members shall have furnished to
the Company documentation reasonably satisfactory to American III providing for
the release of all then-existing Liens on such Interests.

(b)      SNR’s obligations to consummate the transactions contemplated by the
Put Right shall be subject to the satisfaction (or express waiver by SNR) of
each of the following conditions:

(i)         The parties shall have obtained all required consents, approvals,
notices and waivers from governmental or regulatory bodies, including without
limitation, FCC approval of the transactions contemplated by the Put Right by an
effective order, decision, or public notice of the FCC or a duly-authorized
bureau or division thereof; and

(ii)       The applicable waiting period under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, shall have expired or been terminated.

(c)       Each of the parties hereto agrees to use all commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties hereto in doing, all
the things reasonably necessary, proper or advisable, in the most expeditious
manner practicable, to satisfy the conditions set forth in this Section 8.2 and
to consummate and make effective the transactions contemplated by the Put Right
and this ARTICLE 8.

Section 8.3      Closing

(a)       At the closing of the transactions contemplated by the Put Right, the
Company shall pay or cause to be paid the Put Price, by wire transfer of
immediately available funds to an account





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

51

--------------------------------------------------------------------------------

 



of SNR (which shall be designated by SNR at least three (3) Business Days prior
to the date of payment), against execution and delivery by each SNR Member of an
instrument of assignment (“Instrument of Assignment”) in substantially the form
attached hereto as Exhibit A, on a date not later than five (5) Business Days
following the satisfaction (or express waiver by American III) of each of the
conditions set forth in Section 8.2(a) and the satisfaction (or express waiver
by SNR) of each of the conditions set forth in Section 8.2(b), or at such other
time and place as the parties may agree. Upon closing of the transactions
contemplated by the Put Right, the Members other than American III shall
automatically cease to be (i) Members of the Company and (ii) parties to this
Agreement, in each case without any further action required of the parties
hereto; provided that no such transfer shall relieve any such SNR Member from
liability for any prior breach of this Agreement.

(b)      The Put Price shall not be subject to any set-off or offset of
whatsoever nature.

(c)       American III may fund the Put Price through a capital contribution
immediately prior to the Closing of a Put transaction.

Section 8.4      Terminated Auction Purchase

If (a) the Auction is cancelled by the FCC, or the results of the Auction are
dismissed in full by the FCC, because of a failure to meet both of the FCC’s
aggregate reserve prices applicable to the Auction; (b) the License Company
fails to timely submit all of the applications for all licenses for which it was
the Winning Bidder (i.e., long-form applications) as a result of any action or
inaction of American III or any of its Affiliates; (c) all of the License
Company’s applications for the licenses for which it was the Winning Bidder
(i.e., long-form applications) are dismissed by final action of the FCC; (d) all
licenses for which the License Company was the Winning Bidder and that were
granted to, and are still held by, the License Company or any of its
Subsidiaries are cancelled by the FCC or (e) the License Company does not bid in
the Auction (including as a result of a termination pursuant to Section 13.1(b))
or is not the Winning Bidder for any license, then, in each instance, the
License Company shall apply as promptly as practicable and permitted under the
FCC Rules to obtain a refund from the FCC of all of the Auction funds previously
paid by the License Company to the FCC for the Auction, and, to the extent that
any upfront payments, down payments or final payments for such licenses are
refunded by the FCC, (i) the License Company shall, on behalf of the Company,
first pay to the SNR Members an amount equal to (A) the SNR Members’ capital
contributions plus (B) a *** per annum return on the aggregate amount of capital
contributions provided by the SNR Members from the date of their capital
contributions through the date that such return is paid to the SNR Members (or,
if earlier with respect to some or all of such equity capital contributions, the
date of the return of all or part of any such equity capital contributions
excluding any tax distributions made pursuant to Section 3.1(b)), compounded
annually, and taking into account all distributions (including any returns of
equity capital contributions but excluding any tax distributions made pursuant
to Section 3.1(b)) previously made to the SNR Members by the Company plus (C) an
amount equal to SNR’s reasonable, documented out-of-pocket expenses (including
without limitation legal fees and expenses) incurred in connection with the
transactions contemplated hereby and not otherwise previously paid or reimbursed
pursuant to Section 14.11 (in the event the License Company does not have
adequate





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

52

--------------------------------------------------------------------------------

 



capital to pay any portion of the foregoing (A), (B) or (C), then American III
shall pay to the SNR Members the amount of such shortfall); (ii) the License
Company shall then, to the extent any funds remain after making the payments
under the foregoing (i), repay amounts due to American III under the Senior
Credit Facility and (iii) the License Company shall then, to the extent any
funds remain after making the payments under the foregoing (i) and (ii), on
behalf of the Company, return to the Members (other than the SNR Members) their
respective amounts of equity capital previously provided by them to the Company;
provided that if the License Company’s applications for all licenses for which
it was the Winning Bidder (i.e., long-form applications) are dismissed by the
FCC or the authorizations for which the License Company was the Winning Bidder
and that were granted to, and are still held by, the License Company or any of
its Subsidiaries are cancelled by the FCC as the result of a breach by SNR of
its representations or covenants in Section 11.3(a), then the SNR Members shall
not be entitled to any payment under clause (i)(B) of this Section 8.4. For the
avoidance of doubt, if this Section 8.4 applies, then the rest of this ARTICLE 8
shall not apply.

ARTICLE 9

REGISTRATION RIGHT

Section 9.1      Registration Right

On a single occasion during the one hundred eighty-day period following the
fourteenth (14th) anniversary of the Initial Grant Date, the SNR Members may
elect to cause the Company (a) to convert to a corporation (“Newco”) and (b)
subject to the following provisions of this ARTICLE 9, to register for sale in
an underwritten public offering (the “Offering”) shares of capital stock of
Newco issued to such Members upon conversion, so long as the anticipated gross
proceeds to the SNR Members from the Offering are greater than $1,000,000 in the
aggregate.  If the SNR Members make such election, the Members and the Company
shall promptly take such steps as may be necessary or desirable to effectuate
the provisions of this ARTICLE 9.

Section 9.2      Right to Purchase—Preliminary Range

The underwriters of the Offering (who shall be selected by the SNR Members and
shall be reasonably acceptable to American III) will, within thirty (30) days
after delivery of such election, in good faith establish a preliminary range for
the price to the public in the Offering. American III may elect to purchase all,
but not less than all, of the Interests of the Company (i.e., prior to the
conversion into Newco) then held by the Members other than American III, at a
price equal to the midpoint of the preliminary range.  If American III fails to
make such election, the Offering will proceed.

Section 9.3      Right to Purchase—IPO Price

If the final price per share at which shares of capital stock of Newco are to be
offered to the public (the “IPO Price”) is lower than the midpoint of the
preliminary range by three percent or more of the midpoint price, American III
may elect, within twenty-four (24) hours after the determination of the IPO
Price (during which time the registration statement shall not become





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

53

--------------------------------------------------------------------------------

 



effective), to purchase all, but not less than all, of the Interests of the
Company (i.e., prior to the conversion into Newco) then held by the Members
other than American III at a price equal to the IPO Price.  If American III
fails to make such election, the Members other than American III shall (subject
to Section 9.4) have ninety (90) days to complete the Offering.

Section 9.4      Right to Defer the Offering

If American III determines that a registration pursuant to this ARTICLE 9 would
interfere with any pending or contemplated material acquisition, disposition,
financing or other material transaction involving the Company or American III or
any of its Affiliates or would require the Company to disclose material
information that would otherwise not be disclosed at such time (and such
disclosure would be prejudicial to the Company or American III), the Company
will defer such registration at the request of American III; provided that the
aggregate of all such deferrals shall not exceed one hundred eighty (180) days
in any three hundred sixty-day period.

Section 9.5      Registration Expenses

Except as hereinafter provided, all expenses incident to the Company’s
performance of or compliance with this ARTICLE 9 shall be borne by the
Company.  In addition, the Company shall pay or reimburse the Members
participating in the Offering (the “Participating Members”) for the reasonable
fees and expenses of one attorney to the Participating Members selected by SNR
incurred in connection with a registration pursuant to this ARTICLE 9.  Except
as provided in the immediately preceding sentence, each Participating Member
shall bear the costs and expenses of any underwriters’ discounts and commissions
or other fees, brokerage fees or transfer taxes relating to the Interests in the
Company or shares of capital stock of Newco sold by such Member and the fees and
expenses of any other attorneys, accountants or other representatives retained
by such Member.

Section 9.6      Registration Procedures

If Newco is required to effect the Offering, Newco shall, as promptly as
reasonably practicable

(a)       prepare and file with the SEC a registration statement on an
appropriate form, and thereafter use its reasonable best efforts to cause such
registration statement to become effective and to remain effective and file with
the SEC such amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement until the lesser of (i) such time as all of such
securities have been disposed of in accordance with the intended methods of
disposition by the Participating Members set forth in such registration
statement and (ii) ninety (90) days; provided that Newco shall, at least ten
(10) Business Days prior to filing a registration statement or prospectus or any
amendment or supplement thereto, furnish to each Participating Member and
American III copies of such registration statement or prospectus (or amendment
or supplement) as proposed to be filed (including, upon the request of any
Participating Member or





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

54

--------------------------------------------------------------------------------

 



American III, documents to be incorporated by reference therein) which documents
shall be subject to the reasonable review and comments of such Participating
Member (and its attorneys) and American III during such ten-Business Day period
and Newco shall not file any registration statement, any prospectus or any
amendment or supplement thereto (or any such documents incorporated by
reference) containing any statements with respect to such Participating Member
to which such Participating Member shall reasonably object in writing or any
statements with respect to the Company, the License Company or Newco to which
American III shall reasonably object in writing;

(b)      furnish to American III and each Participating Member and to any
underwriter such number of conformed copies of such registration statement and
of each such amendment and supplement thereto (in each case including all
exhibits), the prospectus contained in such registration statement (including
each preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 or Rule 430A under the Securities Act, in conformity with
the requirements of the Securities Act, documents incorporated by reference in
such registration statement, amendment, supplement or prospectus and such other
documents (in each case including all exhibits) as American III or a
Participating Member or underwriter may reasonably request;

(c)       after the filing of the registration statement, promptly notify
American III and each Participating Member of the effectiveness thereof and of
any stop order issued or threatened by the SEC and take all reasonable actions
required to prevent the entry of such stop order or to remove it if entered and
promptly notify American III and such Participating Member of such lifting or
withdrawal of such order;

(d)      use its reasonable best efforts to register or qualify all shares held
by the Participating Members and other securities covered by such registration
statement under such other securities or blue sky laws of such jurisdictions as
the Participating Members holding a majority of the shares to be included in
such registration or the underwriter shall reasonably request, to keep such
registration or qualification in effect for so long as such registration
statement remains in effect, and take any other action which may be reasonably
necessary or advisable to enable the Participating Members to consummate the
disposition in such jurisdictions of the securities owned by such Participating
Members, except that Newco shall not for any such purpose be required to qualify
generally to do business as a foreign corporation in any jurisdiction wherein it
would not but for the requirements of this Section 9.6(d) be obligated to be so
qualified, to subject itself to taxation in any such jurisdiction or to consent
to general service of process in any such jurisdiction;

(e)       use its reasonable best efforts to cause all shares covered by such
registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the
Participating Members to consummate the disposition of such shares;

(f)       furnish to each Participating Member and to each underwriter, if any,
a signed counterpart of (i) an opinion of counsel for Newco addressed to such
Participating Member and underwriter on which opinion both the Participating
Members and such underwriter are entitled to





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

55

--------------------------------------------------------------------------------

 



rely and (ii) a “comfort” letter signed by the independent public accountants
who have certified Newco’s financial statements included in such registration
statement, each in customary form and covering such matters of the type
customarily covered by opinions or comfort letters, as the case may be, as the
managing underwriter therefor reasonably request. Newco shall use its
commercially reasonable efforts to have such comfort letters addressed to each
Participating Member;

(g)      immediately notify American III and each Participating Member at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, upon discovery that, or upon the happening of any event as a
result of which, the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made, and as promptly as practicable under the circumstances prepare and furnish
to American III and each such Participating Member a reasonable number of copies
of any supplement to or amendment of such prospectus as may be necessary so
that, as thereafter delivered to the purchasers of such securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;

(h)      make available for inspection by any Participating Member, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other professional retained by any
such Participating Member or underwriter (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of
Newco (collectively, the “Records”) as shall be reasonably necessary to enable
them to exercise their due diligence responsibility, and shall cause Newco’s
officers, directors and employees to supply all information reasonably requested
by any Inspectors in connection with such registration statement.  Each such
Participating Member agrees that information obtained by it as a result of such
inspections shall be deemed confidential and shall not be disclosed or used by
it as the basis for any market transactions in the securities of Newco or its
Affiliates unless and until such information is made generally available to the
public.  Each such Participating Member further agrees that it shall, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to Newco and allow Newco, at its expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential;

(i)       use its reasonable best efforts to list all shares covered by such
registration statement on any securities exchange or quotation system on which
any of Newco’s shares are then listed or traded; and

(j)       otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement or such other
document that shall satisfy the provisions of Section 11(a) of the Securities
Act and Rule 158 thereunder.

Newco may require each Participating Member to promptly furnish to Newco, as a
condition precedent to including such Participating Member’s shares in the
Offering, such written





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

56

--------------------------------------------------------------------------------

 



information regarding such Participating Member and the distribution of such
securities as Newco may from time to time reasonably request in writing.

Each Participating Member agrees that upon receipt of any notice from Newco of
the happening of any event of the kind described in Section 9.6(g), such
Participating Member shall forthwith discontinue such Participating Member’s
disposition of shares pursuant to the registration statement relating to such
shares until such Participating Member’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 9.6(g) and, if so
directed by Newco, shall deliver to Newco (at Newco’s expense) all copies, other
than permanent file copies, then in such Participating Member’s possession, of
the prospectus and any amendments or supplements thereto relating to such shares
current at the time of receipt of such notice.  In the event Newco shall give
such notice, Newco shall extend the period during which the effectiveness of
such registration statement shall be maintained by the number of days during the
period from and including the date of the giving of notice pursuant to Section
9.6(g) to the date when Newco shall make available to the Participating Members
a prospectus supplemented or amended to conform with the requirements of Section
9.6(g).

ARTICLE 10

OTHER AGREEMENTS

Section 10.1    Exclusivity

(a)       American III

American III’s and its Affiliates’ participation in the Auction shall not be
limited in any way by American III’s participation in the Auction through the
License Company.  Nothing herein shall be construed or interpreted to limit
American III or its Affiliates from participating or not participating in the
Auction without an investment in a Designated Entity.

(b)      SNR

None of John Muleta, SNR, or any Affiliates that any of the foregoing control
shall participate directly or indirectly in the Auction (including by providing
debt or equity financing or other assistance to a bidder) except as a Member of
the Company and through the License Company, or the ownership of up to one
percent (1%) of any public company.

Section 10.2    Confidentiality

(a)       Non-Disclosure

Each party hereto agrees that it shall, and shall cause each of its Affiliates,
and each of its and their respective partners, members, managers, shareholders,
directors, officers, employees and agents (collectively, “Agents”) to maintain
the confidentiality of all non-public information disclosed to it by the other
party or the definitive agreements contemplated herein or through its interest
in the Company or the operation of its business or the use or ownership of its
assets, by





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

57

--------------------------------------------------------------------------------

 



limiting internal disclosure of any such information to those who have an actual
need to know such information in connection with the Auction or the transactions
contemplated hereby (which shall include disclosure to a party’s attorneys,
accountants, potential lenders, lenders, potential investors, investors,
financial advisors and consultants), and shall not, without the prior written
consent of the disclosing party, use such information other than in connection
with the transactions contemplated herein; provided,  however, that the
confidentiality obligations in this Section 10.2(a) do not apply to information
that (i) was or becomes available to the public through no action by the
receiving party or (ii) was or becomes available to such receiving party on a
non-confidential basis.

(b)      Exceptions

Notwithstanding Section 10.2(a), any party hereto may disclose the existence and
terms of this Agreement and the transactions contemplated hereby (i) to federal
and state regulatory agencies in connection with applications for approval of
such transactions (or, in the case of any regulated Affiliate of a Member, in
connection with audits by the applicable regulatory authorities), including to
the FCC as part of any application to participate in the Auction and/or any
application for a license or licenses won in the Auction, it being understood
and agreed that the contents of such applications are generally available to the
public, (ii) to financial institutions in connection with financings of the
transactions contemplated hereby and (iii) if counsel for any party advises that
a press release or public disclosure is required by Applicable Law or the
applicable rules of any stock exchange, then the parties shall use their
commercially reasonable efforts to cause a mutually acceptable press release to
be issued, and in all events the party required to make such disclosure shall be
free to do so; provided that in each case (other than clause (iii) above and to
the extent submitted to the FCC as part of the contents of an application to
participate in the Auction or a post-Auction application for licenses on which
the License Company is the Winning Bidder) commercially reasonable efforts are
used to seek confidential treatment from any such person to whom such
information is disclosed and the other parties hereto are notified
contemporaneously of such disclosure; provided,  further, that the parties
acknowledge that the Bidding Protocol constitutes valuable trade secrets of the
Company and is extremely sensitive and confidential, and shall not be disclosed
by the parties hereto unless disclosure is compelled by regulatory or other
legal process and then only upon adequate prior notice to the other party, which
party shall have an opportunity to seek an appropriate protective order, and
such disclosure shall be made only to the extent necessary to comply with the
requirements of the regulatory or legal process under which it is so compelled.

Section 10.3    Arbitration

(a)       Arbitration

Except as set forth in Section 5.5(c), any controversy or claim arising out of
or relating to this Agreement, or the breach thereof, shall be settled by
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. Within
fifteen (15) days after the commencement of arbitration, each party shall select
one person to act





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

58

--------------------------------------------------------------------------------

 



as arbitrator and the two selected shall select a third arbitrator within ten
(10) days of their appointment.  If the arbitrators selected by the parties are
unable or fail to agree upon the third arbitrator, the third arbitrator shall be
selected by the American Arbitration Association.  The place of arbitration
shall be Chicago, Illinois or such other place as the parties may agree.  The
arbitrators shall be knowledgeable in the wireless broadband industry and public
auctions of FCC licenses.  Notwithstanding the foregoing, if the arbitration is
consolidated with a then pending arbitration proceeding pursuant to Section
10.3(d), then the arbitrators and the place of arbitration for such then pending
proceeding shall be the arbitrators and place of arbitration hereunder.

(b)      Interim Relief

Either party may apply to the arbitrators seeking injunctive relief until the
arbitration award is rendered or the controversy is otherwise resolved.  Either
party also may, without waiving any remedy under this agreement, seek from any
court having jurisdiction any interim or provisional relief that is necessary to
protect the rights or property of that party, pending the establishment of the
arbitral tribunal (or pending the arbitral tribunal’s determination of the
merits of the controversy).

(c)       Award

The award shall be made within ninety (90) days of the filing of the notice of
intention to arbitrate, and the arbitrators shall agree to comply with this
schedule before accepting appointment.  However, this time limit may be extended
by agreement of the parties and the arbitrators if necessary.

(d)      Consent to Consolidation of Arbitrations

Each party hereto irrevocably consents to consolidating before the same
arbitrators any arbitration proceeding under this Agreement with any other
arbitration proceedings involving any party hereto that may be then pending or
that are brought under the Senior Credit Facility or any other Related
Agreement.

(e)       Venue

Each party hereto irrevocably and unconditionally consents to the exclusive
jurisdiction of the courts of the State of Delaware and of the United States
District Courts located in the State of Delaware for entering of any judgment on
the award rendered by the arbitrators; provided that if such courts do not have
jurisdiction to enforce such judgment, then the parties may enter such judgment
in any other court having jurisdiction thereof.

Section 10.4    Right of First Refusal for Sale of License

(a)       Subject to Section 10.4(d), if at any time the Company, License
Company, or a Subsidiary of the License Company desires to sell or receives and
wishes to accept a bona fide written binding offer from a bone fide third party
(“Buyer”) for the purchase of one or more licenses





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

59

--------------------------------------------------------------------------------

 



by the third party (a “License Offer”), then the Company shall give notice of
such License Offer (the “License Offer Notice”) to American III, which notice
shall identify the Buyer, enclose a copy of the License Offer and irrevocably
offer to American III the right to purchase the subject license(s) at the same
purchase price, which must be payable in cash, and on the other terms and
conditions as specified in the License Offer; provided that American III shall
be entitled to pay for the subject license(s) with instruments of indebtedness
to the extent the License Offer contemplates the delivery of instruments of
indebtedness; provided further that the License Offer shall not contain any
terms or conditions that are commercially unreasonable for American III to
accept. American III may exercise its right to purchase the subject license(s)
by notifying Company in writing of its election to purchase within thirty (30)
days after the delivery by Company to American III of the License Offer
Notice.  If any unjust enrichment payment is due to the FCC under the FCC Rules
as a result of the purchase of the subject license(s) by American III, American
III shall pay such unjust enrichment payment or reimburse Company for the unjust
enrichment payment if Company, the License Company, or a Subsidiary of the
License Company is required to pay such unjust enrichment payment.

(b)      Closing of Purchase

If American III duly elects to purchase the subject license(s), the closing of
such purchase (the “License Closing”) shall take place on a date agreed to by
the Company and American III, but in no event later than thirty (30) days after
the later to occur of (i) the issuance of an order, decision, or public notice
by the FCC or a duly-authorized bureau or division thereof granting approval of
such transaction and (ii) such order, decision, or public notice becoming final
and no longer subject to reconsideration, review or appeal, unless finality is
waived by American III.  The Company shall deliver to American III such
customary instruments of assignment with respect to the subject license(s) as
may be reasonably requested by American III to vest in American III all right,
title and interest therein.

(c)       Sale to Third Party

If American III fails to exercise its right to purchase the subject license(s),
the Company, License Company, or a Subsidiary of the License Company may accept
the License Offer and sell the subject license(s) to the Buyer; provided that
such sale shall be at a price, and on other terms and conditions, no less
favorable than those specified in the License Offer Notice and otherwise in
accordance with this Section 10.4. If such sale is not consummated within ninety
(90) days after the expiration of the applicable time periods specified in
paragraph (a) above, subject to an automatic extension for up to an additional
ninety (90) days to the extent necessary to obtain any required governmental or
regulatory approval, including FCC approval, such right to sell shall lapse and
the License Offer and subject license(s) shall again be subject to the
provisions of this Section 10.4.

(d)      Exceptions

This Section 10.4 shall not apply, and American III shall have no rights
hereunder, with respect to any transfers of licenses solely for the purpose of
generating the funds required to satisfy





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

60

--------------------------------------------------------------------------------

 



the obligations of the License Company and its Subsidiaries that are then due
and payable under the Interest Purchase Agreement.

ARTICLE 11

REPRESENTATIONS AND COVENANTS

Section 11.1    Representations of the Members

Each of the Members represents and warrants to the Company and to each other
Member as follows:

(a)       It is a corporation or limited liability company, as the case may be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has the requisite power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted and as proposed to be conducted.

(b)      It has the requisite power and authority to execute, deliver and
perform this Agreement and the Related Agreements to which it is a party and
each other instrument, document, certificate and agreement required or
contemplated to be executed, delivered and performed by it hereunder.

(c)       This Agreement and the Related Agreements to which it is a party have
each been duly executed and delivered by it and constitute its valid and binding
obligations, enforceable against it in accordance with their respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting or relating to enforcement of
creditors’ rights generally and by general principles of equity.

(d)      Neither its execution, delivery and performance of this Agreement, nor
its consummation of the transactions contemplated hereunder or under the Related
Agreements to which it is a party, shall (i) conflict with, or result in a
breach or violation of, any provision of its constituent documents; (ii)
constitute, with or without the giving of notice or passage of time or both, a
material breach, violation or default, create a material Lien, or give rise to
any right of termination, modification, cancellation, prepayment or
acceleration, under (A) any Applicable Law or license except as may be provided
under the FCC Rules or (B) any material note, bond, mortgage, indenture, lease,
agreement or other instrument, in each case which is applicable to or binding
upon it or any of its assets or (iii) require any consent which has not already
been obtained except as may be required under the FCC Rules.

(e)       Other than as has been disclosed to the Company and such other Members
it has no knowledge of any no (i) action, claim, proceeding, investigation or
controversy pending or, to its knowledge, threatened against it or any of its
properties or assets or (ii) judgment, order, award or consent decree
outstanding against or affecting it, in either event that could have a material
adverse effect on its ability to consummate the transactions contemplated under
this Agreement or to fulfill its obligations hereunder.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

61

--------------------------------------------------------------------------------

 



(f)       It shall have on each date it is required to make a capital
contribution under this Agreement cash available to it in an amount sufficient
to fully fund such capital contribution.

Section 11.2    Covenants of the Members

Each Member shall (a) timely furnish, and shall cause its Affiliates to timely
furnish, such information as may be required to be provided under FCC Rules in,
or in connection with, the License Company’s short-form application to
participate in the Auction and post-Auction long-form application and associated
filings; (b) subject to Section 10.1, not participate, and shall cause
Affiliates that it controls to refrain from participating, directly or
indirectly, in the Auction or in connection with any other actual or potential
bidder in the Auction, to the extent such action would disqualify, restrict or
limit the License Company from participating fully in the Auction or otherwise
would violate any applicable FCC Rule and (c) shall take measures to comply with
the FCC’s anti-collusion rule at Section 1.2105 of the FCC Rules and the FCC’s
anonymous bidding procedures applicable to the Auction.

Section 11.3    Representations and Covenants of SNR and American III

(a)       SNR hereby represents and covenants that:

(i)         it shall cause the License Company to take all actions necessary and
proper under FCC Rules for the License Company to timely file the post-Auction
long-form application and any other filings required to be filed under FCC Rules
in connection therewith or with the License Company’s short-form application to
participate in the Auction; provided that the parties acknowledge and agree that
SNR’s ability to comply with this Section 11.3(a)(i) depends upon American III’s
compliance with its obligations under this Agreement, the Senior Credit Facility
and the other Related Agreements, including Section 2.2 and Section 11.2 of this
Agreement and the funding obligations under the Senior Credit Facility, and, if
American III breaches its obligations (including under Section 2.2 or Section
11.2 or its funding obligations under the Senior Credit Facility) and such
breach results in SNR’s failure to comply with this Section 11.3(a)(i), then SNR
shall not be in breach of this Section 11.3(a)(i);

(ii)       other than as set forth on Schedule 11.3(a)(ii), neither it, its
Affiliates, its controlling interests, nor Affiliates of its controlling
interests (A) is now, or has ever been, in default on any FCC license and (B) is
now, or has ever been, delinquent on any non-tax debt owed to any federal
agency; and

(iii)      on the Initial Application Date and for so long thereafter as SNR is
the Manager and to the extent as may be required under FCC Rules in order for
the License Company and its Subsidiaries to retain the Auction Benefits, SNR
shall qualify as, and will not knowingly take any action without American III’s
consent to cause it to lose the status of, a Qualified Person, as if SNR itself
was the applicant (or licensee).





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

62

--------------------------------------------------------------------------------

 



(b)      SNR shall not permit the amendment, modification or waiver of any
provision of its certificate of formation or limited liability company
agreement, nor shall SNR enter into any agreement, arrangement or understanding
with any Person that could reasonably be expected to result in a material breach
or default of any representation or covenant of SNR contained in this Agreement.

(c)       ***

Section 11.4    Failure to Qualify as a Qualified Person

(a)       Failure to Qualify Not Resulting from Change in Applicable FCC Rules

(i)         Failure to Qualify Not Resulting from Significant Violation. If the
FCC determines that SNR fails to qualify and remain qualified as a Qualified
Person as required under Section 11.3(a)(iii), and such failure (i) causes the
License Company or any of its Subsidiaries to fail to retain any Auction
Benefits and the corresponding unjust enrichment payments in respect thereof
have become due and payable to the FCC and (ii) has not resulted from a change
in applicable FCC Rules (including through the promulgation of an order or
similar action by the FCC) or any action or failure to act by SNR and/or the
Company that is a Significant Violation, then SNR agrees that, at the written
request of American III, SNR shall pay American III ***, as liquidated damages
and not as a penalty. Such liquidated damages amount shall be payable on demand,
subject to the provisions in the next sentence. Upon the written request of
American III requiring SNR to pay such liquidated damages, SNR and the Company
shall within five (5) Business Days thereafter file with the FCC an appropriate
application for transfer of control of the applicable licenses held by the
License Company and its Subsidiaries (and American III shall provide such
assistance and information as is reasonably requested by SNR or the Company).
Upon the written request of American III requiring such liquidated damages,
following receipt of FCC approval, and subject to and concurrently with American
III’s receipt of the aforementioned liquidated damages payment, the Company (or,
in the event the Company does not have adequate capital, American III) shall
refund capital to the SNR Members in an amount equal to the aggregate amount of
equity capital contributions previously made by the SNR Members to the Company,
less any prior distributions to the SNR Members (other than tax distributions
pursuant to Section 3.1(b)), in full redemption of the SNR Members’ Interests;
provided that American III shall promptly pay to the FCC, on behalf of the
License Company and its Subsidiaries, an amount equal to the aggregate amount of
all payments due to the FCC as a result of, or as a condition to, the redemption
of the SNR Members’ Interests (including any unjust enrichment payment) pursuant
to American III’s written request. Following FCC approval of the redemption (if
required), SNR shall resign as Manager of the Company, such resignation to be
effective on the consummation of the redemption and the appointment of a
replacement Manager. Upon completion of such payment in full redemption, the SNR
Members shall automatically cease to be (x) Members of the Company and (y)
parties to this Agreement, in each case without any further action





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

63

--------------------------------------------------------------------------------

 



required of the parties hereto. Such liquidated damages set forth in this
Section 11.4(a)(i) shall be the sole and exclusive remedy of American III for
any such failure to so qualify under the circumstances described in this Section
11.4(a)(i); provided that such liquidated damages shall not be deemed a remedy
for, or otherwise effect the remedies available to, American III with respect to
any other breaches by SNR of this Agreement.

(ii)       Failure to Qualify Resulting from Significant Violation. If the FCC
determines that SNR fails to qualify and remain qualified as a Qualified Person
as required under Section 11.3(a)(iii), or that the License Company or any of
its Subsidiaries are not qualified to retain the Auction Benefits and such
failure (A) causes the License Company or any of its Subsidiaries to fail to
retain any Auction Benefits and the corresponding unjust enrichment payments in
respect thereof have become due and payable to the FCC, (B) has not resulted
from a change in applicable FCC Rules (including through the promulgation of an
order or similar action by the FCC) and (C) has resulted from an action or
failure to act by SNR and/or the Company that is a Significant Violation, then
SNR agrees that, upon the written request of American III, SNR and the Company
shall within five (5) Business Days thereafter file with the FCC an appropriate
application for transfer of control of the applicable licenses held by the
License Company and its Subsidiaries (and American III shall provide such
assistance and information as is reasonably requested by SNR or the Company).
Upon the written request of American III (which must be made within 60 days
following the date on which the Auction Benefits or portion thereof are
forfeited), following receipt of FCC approval, the Company (or, in the event the
Company does not have adequate capital, American III) shall refund capital to
the SNR Members in an amount equal to the aggregate amount of equity capital
contributions previously made by the SNR Members to the Company, less (y) any
prior distributions to the SNR Members (other than tax distributions pursuant to
Section 3.1(b)), and (z) *** (as liquidated damages and not as a penalty), in
full redemption of the SNR Members’ Interests; provided that American III shall
promptly pay to the FCC, on behalf of the License Company and its Subsidiaries,
an amount equal to the aggregate amount of all payments due to the FCC as a
result of, or as a condition to, the redemption of the SNR Members’ Interests
(including any unjust enrichment payment) pursuant to American III’s written
request. Following FCC approval of the redemption (if required), SNR shall
resign as Manager of the Company, such resignation to be effective on the
consummation of the redemption and the appointment of a replacement Manager.
Upon completion of such payment in full redemption, the SNR Members shall
automatically cease to be (x) Members of the Company and (y) parties to this
Agreement, in each case without any further action required of the parties
hereto. The rights set forth in this Section 11.4(a)(ii) shall be the sole and
exclusive remedy of American III for any such failure to so qualify under the
circumstances described in this Section 11.4(a)(ii); provided that such rights
shall not be deemed a remedy for, or otherwise effect the remedies available to,
American III with respect to any other breaches by SNR of this Agreement.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

64

--------------------------------------------------------------------------------

 



(b)      Failure to Qualify Resulting from Change in Applicable FCC Rules

If SNR fails to qualify and remain qualified as Qualified Person as required
under Section 11.3(a)(iii) and such failure results from a change in applicable
FCC Rules (including through the promulgation of an order or similar action by
the FCC), then the parties shall promptly take reasonable steps to enable SNR to
so qualify; provided that the relative economic and other rights and benefits
expected to be derived by the parties hereunder are preserved.

ARTICLE 12

EXCULPATION AND INDEMNIFICATION

Section 12.1    No Personal Liability

(a)       Except as otherwise provided by the Act, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and no
Indemnified Person (as defined in Section 12.1(b)) shall be obligated personally
for any such debt, obligation or liability of the Company solely by reason of
being an Indemnified Person.

(b)      No Member or its Affiliates, or any of their respective shareholders,
directors, officers, employees, agents, members, managers or partners (each an
“Indemnified Person”) shall be liable, responsible or accountable in damages or
otherwise to the Company or to any other Indemnified Person for any act or
omission performed or omitted by an Indemnified Person in connection with the
transactions contemplated hereby, whether for mistake of judgment or negligence
or other action or inaction, unless such action or omission constitutes willful
misconduct, gross negligence or bad faith.  Each Indemnified Person may consult
with counsel, accountants and other experts in respect of the affairs of the
Company and such Indemnified Person shall be fully protected and justified in
any action or inaction which is taken in good faith in accordance with the
advice or opinion of such counsel, accountants or other experts, provided that
they shall have been selected with reasonable care.

Section 12.2    Indemnification by Company

To the maximum extent permitted by Applicable Law, the Company shall protect,
indemnify, defend and hold harmless each Indemnified Person for any acts or
omissions performed or omitted by an Indemnified Person (in its capacity as
such) unless such action or omission constituted willful misconduct, gross
negligence or bad faith.  The indemnification authorized under this Section 12.2
shall include payment on demand (with appropriate evidence of the amounts
claimed) of reasonable attorneys’ fees and other expenses incurred in connection
with, or in settlement of, any legal proceedings between the Indemnified Person
and a third party and the removal of any Liens affecting any property of the
Indemnified Person.  Such indemnification rights shall be in addition to any and
all rights, remedies and recourse to which any Indemnified Person shall be
entitled, whether or not pursuant to the provisions of this Agreement, at law or
in equity.  The indemnities provided for in this Section 12.2 shall be
recoverable only from the assets





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

65

--------------------------------------------------------------------------------

 



of the Company, and there shall be no recourse to any Member or other Person for
the payment of such indemnities.

Section 12.3    Notice and Defense of Claims

(a)       Notice of Claim.  If any action, claim or proceeding (each, a “Claim”)
shall be brought or asserted against any Indemnified Person in respect of which
indemnity may be sought from the Company under Section 12.2, the Indemnified
Person shall give prompt written notice of such Claim to the Company, which may
assume the defense thereof, including the employment of counsel reasonably
satisfactory to the Indemnified Person and the payment of all of such counsel’s
fees and expenses; provided that any delay or failure to so notify the Company
shall relieve the Company of its obligations hereunder only to the extent, if at
all, that it is prejudiced by reason of such delay or failure. Any such notice
shall refer to Section 12.2 and describe in reasonable detail the facts and
circumstances of the Claim being asserted.

(b)      Defense by the Company.  If the Company undertakes the defense of the
Claim, the Company shall keep the Indemnified Person advised as to all material
developments in connection with any Claim, including by promptly furnishing the
Indemnified Person with copies of all material documents filed or served in
connection therewith.  The Indemnified Person shall have the right to employ one
separate firm per jurisdiction with respect to any of the foregoing Claims and
to participate in the defense thereof, but the fees and expenses of such firm
shall be at the expense of the Indemnified Person unless both the Indemnified
Person and the Company are named as parties and representation by the same
counsel is inappropriate due to actual differing interests between them;
provided that under no circumstances shall the Company be liable for the fees
and expenses of more than one law firm per jurisdiction in any of the foregoing
Claims for the Indemnified Persons, taken collectively and not separately.  The
Company may, without the Indemnified Person’s consent, settle or compromise any
Claim or consent to the entry of any judgment if such settlement, compromise or
judgment involves only the payment of money damages by the Company (which
payment is made or adequately provided for at the time of such settlement,
compromise or judgment) or provides for the unconditional release by the
claimant or plaintiff of the Indemnified Person and its Affiliates from all
liability in respect of such Claim, does not impose injunctive relief against
any of them and does not involve any admissions of wrongdoing by or on behalf of
the Indemnified Person or any of his or its Affiliates.  The Indemnified Person
shall provide reasonable assistance to the Company in the defense of the
Claim.  As between the Company, on the one hand, and the Indemnified Persons, on
the other hand, any matter that is not agreed to unanimously by the Indemnified
Persons shall be determined by the Indemnified Person that is a party to this
Agreement.

(c)       Defense by the Indemnified Person.  If the Company, within twenty (20)
Business Days after receiving written notice of any such Claim, fails to assume
the defense thereof, the Indemnified Person shall have the right, subject to the
right of the Company at any time thereafter to assume such defense pursuant to
the provisions of this ARTICLE 12, to undertake the defense, compromise or
settlement of such Claim for the account of the Company.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

66

--------------------------------------------------------------------------------

 



(d)      Advancement of Expenses.  Unless the indemnifying party shall have
assumed the defense of any Claim pursuant to Section 12.3(b), the Company shall
advance to the Indemnified Person any of its reasonable attorneys’ fees and
other costs and expenses incurred in connection with the defense of any such
Claim. Each Indemnified Person shall agree in writing prior to any such
advancement, that if it receives any such advance, such Indemnified Person shall
reimburse the Company for such fees, costs, and expenses to the extent that it
shall be determined that it was not entitled to indemnification under this
ARTICLE 12.

(e)       Contribution. Notwithstanding any of the foregoing to the contrary,
the provisions of this ARTICLE 12 shall not be construed so as to provide for
the indemnification of any Indemnified Person for any liability to the extent
(but only to the extent) that such indemnification would be in violation of
Applicable Law or to the extent such liability may not be waived, modified or
limited under Applicable Law, but shall be construed so as to effectuate the
provisions of this ARTICLE 12 to the fullest extent permitted by Applicable Law;
provided that, if and to the extent that the Company’s indemnification
obligation under this ARTICLE 12 is unenforceable for any reason, then the
Company hereby agrees to make the maximum contribution permissible under
Applicable Law to the payment and satisfaction of the losses of the Indemnified
Person, except to the extent such losses are found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the
Indemnified Person’s gross negligence or willful misconduct or bad faith.

ARTICLE 13

DISSOLUTION AND TERMINATION

Section 13.1    No Withdrawal

(a)       Except as expressly provided in this Agreement or as otherwise
provided by Applicable Law, (i) no Member shall have the right, and each Member
hereby agrees not, to dissolve, terminate or liquidate the Company, or to resign
or withdraw as a Member and (ii) SNR shall have no right, and SNR hereby agrees
not to, resign or withdraw as the Manager.

(b)      If (i) there is any generally applicable change in FCC Rules that is
effective prior to the date on which the first round of bidding in the Auction
commences and that has the effect of eliminating or substantially reducing the
Auction Benefits to be derived by the License Company in the Auction or (ii) the
first round of bidding in the Auction has not commenced on or before March 31,
2015, then either Member may at any time prior to the date that is two (2)
Business Days prior to the date on which the first round of bidding in the
Auction commences, give written notice to the other Member that American III
shall withdraw as a Member.  Upon the delivery of such notice, (A) this
Agreement and all Related Agreements shall terminate, (B) the provisions of
Section 8.4 shall apply, and (C) American III and its Affiliates shall be free
(subject to the provisions of Section 10.2 and such other provisions that
survive the termination of this Agreement) to participate in the Auction without
further obligation to SNR, the Company or the License Company, it being
understood that the rights under Section 4 of the Bidding Protocol shall
continue in force and effect in accordance with its terms; provided,  further,
that if the License Company has made the upfront payment to the FCC, and if the
License Company applies as promptly as





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

67

--------------------------------------------------------------------------------

 



practicable and permitted under the FCC Rules to obtain a refund from the FCC of
all of the Auction funds previously paid by the License Company to the FCC for
the Auction, then the amounts due to the SNR Members and American III under (B)
above shall not be due until the License Company receives such refund.

Section 13.2    Dissolution

The Company shall be dissolved upon the written determination of the Manager to
dissolve the Company, if approved by American III if required pursuant to
Section 6.3, but only on the effective date of dissolution specified by the
Manager in such determination.

Section 13.3    Procedures Upon Dissolution

(a)       General.  If the Company dissolves, it shall commence winding up
pursuant to the appropriate provisions of the Act and the procedures set forth
in this Section 13.3. Notwithstanding the dissolution of the Company, until the
winding up of the Company’s affairs is completed, the business of the Company
and the affairs of the Members, as such, shall continue to be governed by this
Agreement.

(b)      Control of Winding Up.  The winding up of the Company shall be
conducted under the direction of the Manager or such other Person as may be
designated by a court of competent jurisdiction (herein sometimes referred to as
the “Liquidator”); provided that any Member whose breach of this Agreement shall
have caused the dissolution of the Company (and the representatives appointed by
such Member) shall not participate in the control of the winding up of the
Company; and provided,  further, that if the dissolution is caused by entry of a
decree of judicial dissolution, the winding up shall be carried out in
accordance with such decree.

(c)       Manner of Winding Up.  The Company shall engage in no further business
following dissolution other than that necessary for the orderly winding up of
business and distribution of assets.  The Company’s maintenance of offices shall
not be deemed a continuation of business for purposes of this Section 13.3. Upon
dissolution of the Company, the Liquidator shall, subject to Section 13.3(a),
first attempt to distribute assets in kind if it can obtain the consent of each
of the Members and, to the extent necessary, the creditors of the Company.  If
such consent is not obtained, the Liquidator shall sell the Company or all the
Company’s property in such manner and on such terms as it deems fit, consistent
with its fiduciary responsibility and having due regard to the activity and
condition of the relevant market and general financial and economic
conditions.  Each Member shall share Profits, Losses and other items after the
dissolution of the Company and during the period of winding up in the same
manner as described in ARTICLE 4.

(d)      Application of Assets.  Upon dissolution of the Company or in the event
of a Liquidation Event or Deemed Liquidation Event, the Company’s assets (which
shall, after the sale or sales referenced in Section 13.3(c), consist of the
proceeds thereof) shall be applied as follows in the following order of
priority:





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

68

--------------------------------------------------------------------------------

 



(i)         Trade Creditors.  To trade creditors, including Members who are
trade creditors, to the extent otherwise permitted by Applicable Law, in
satisfaction of amounts due and owing in respect of the Company’s ordinary
course trade payables. Any reserves set up by the Liquidator may be paid over by
the Liquidator to an escrow agent or trustee, to be held in escrow or trust for
the purpose of paying any such contingent or unforeseen liabilities or
obligations, and, at the expiration of such period as the Liquidator may deem
advisable, such reserves shall be distributed to the Members or their assigns in
the manner set forth in this Section 13.3(d).

(ii)       Put Right.  To SNR in an amount equal to the Put Price, in the event
that the Put Right has been exercised pursuant to the terms of this Agreement
and has not then been consummated and the Put Price paid to SNR. In order to
provide SNR with sufficient time to exercise its Put Right in accordance with
Section 8.1, under no circumstances shall the application of assets pursuant to
Section 13.3(d) occur, nor shall any allocation pursuant to Section 13.3(e)
occur, in each case until the expiration of the ten (10) day period following
the notice of a Liquidation Event or a Deemed Liquidation Event given pursuant
to Section 8.1.

(iii)      Creditors.  To creditors for borrowed money and interest accrued
thereon, including Members who are creditors, to the extent otherwise permitted
by Applicable Law, in satisfaction of liabilities of the Company (whether by
payment or the reasonable provision for the payment thereof). Any reserves set
up by the Liquidator may be paid over by the Liquidator to an escrow agent or
trustee, to be held in escrow or trust for the purpose of paying any such
contingent or unforeseen liabilities or obligations, and, at the expiration of
such period as the Liquidator may deem advisable, such reserves shall be
distributed to the Members or their assigns in the manner set forth in this
Section 13.3(d).

(iv)       Class A Members.  To the Class A Members in accordance with the
Liquidation Preference of the Class A Preferred Interests.

(v)        Class B Members.  Immediately following the payment of the
Liquidation Preference to the Class A Preferred Members, to the extent there are
remaining funds available for distribution, to the Class B Members, in
proportion to the positive balances in their respective Capital Accounts, as
determined after taking into account all Capital Account adjustments for the
taxable year during which the Liquidation or Deemed Liquidation event occurs
(other than those made pursuant to this Section 13.3(d)(v).

(vi)       Incorporation.  In the event the Company is incorporated in
connection with an IPO or otherwise, each Member shall receive shares in the
resulting corporation based on the amount it would receive in liquidation of the
Company pursuant to Section 13.3(d)(iv) and Section 13.3(d)(v).

(e)       Deemed Liquidation Event.  The Company shall not voluntarily effect a
Deemed Liquidation Event unless the agreement or plan of merger or consolidation
or other agreement for such transaction provides that the consideration payable
to the Members shall be allocated among





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

69

--------------------------------------------------------------------------------

 



the Members in accordance with Section 13.3(d), and as if the consideration
payable to the Members were all assets of the Company available for distribution
to the Members.

(f)       Amount Deemed Paid or Distributed.  The amount of consideration paid
by the Company upon a Liquidation Event or Deemed Liquidation Event shall be
deemed to be the amount of the cash or the value of the property, rights or
securities paid or distributed to the Members by the Company or the acquiring
person, firm or other entity, with the value of such property, rights or
securities determined in good faith by the Manager.

Section 13.4    Deficit Capital Accounts

If the Company is “liquidated” within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g), distributions shall be made pursuant to this
ARTICLE 13 to the Members who have positive Capital Accounts in compliance with
Treasury Regulations Section 1.704-1(b)(2)(ii)(b)(2). No Member shall have an
obligation to restore a negative Capital Account.

Section 13.5    Termination

Upon completion of the winding up of the Company and the distribution of all
Company assets, the Company’s affairs shall terminate and the Members shall
cause to be executed and filed any and all documents required by the Act to
effect the termination of the Company.

ARTICLE 14

MISCELLANEOUS

Section 14.1    Entire Agreement

This Agreement and the Related Agreements, together with any schedules and
exhibits hereto and thereto, constitute the entire agreement and understanding
of the Members and any of their affiliated entities with respect to the subject
matter hereof and supersede all prior and all contemporaneous oral or written
negotiations, proposals, offers, agreements, commitments and understandings
relating to such subject matter.  Notwithstanding the foregoing, that certain
Appeal Contingency Agreement dated as of October 1, 2015 by and among the
parties hereto shall continue to apply, provided, however, that (i) any
references therein to the Credit Agreement shall instead be references to the
Senior Credit Facility effective as of the Effective Date, (ii) any references
therein to the LLC Agreement shall instead be references to this Agreement; and
(iii) any references therein to the Interest Purchase Agreement shall instead be
references to the First Amended and Restated Interest Purchase Agreement
effective as of the Effective Date.

Section 14.2    Amendment; Waiver

Neither this Agreement nor any provision hereof may be amended, modified, or
waived except in a writing signed by SNR and American III.  No failure or delay
of any Member in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

70

--------------------------------------------------------------------------------

 



enforce any such right or power, preclude any other further exercise thereof or
the exercise of any other right or power.  No waiver by any Member of any
departure by any other Member from any provision of this Agreement shall be
effective unless the same shall be in a writing signed by the Member against
which enforcement of such waiver or consent is sought, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice or similar communication by any
Member to another shall entitle such other Member to any other or further notice
or similar communication in similar or other circumstances, except as
specifically provided herein.

Section 14.3    Successors and Assigns

This Agreement may not be assigned without the prior written consent of all the
parties hereto and any assignment without such prior written consent shall be
null and void and without force or effect; provided that, subject to ARTICLE 7,
American III may assign its Interests and this Agreement in whole or in part
(provided that American III shall not be relieved of its obligations under this
Agreement) to (a) any Affiliate of American III and (b) secured lenders of
American III or its Affiliates (as a collateral assignment).  Any such
assignment shall be subject to compliance with the requirements of all
applicable FCC Rules.

Section 14.4    No Third Party Beneficiaries

This Agreement is entered into solely for the benefit of the Members and no
Person other than the Members, their respective successors and permitted
assigns, their Affiliates to the extent expressly provided herein, and (to the
extent provided in ARTICLE 12) the Persons entitled to indemnification pursuant
to ARTICLE 12, may exercise any right or enforce any obligation hereunder, and
nothing herein expressed or implied will create or be construed to create any
other third-party beneficiary rights hereunder.

Section 14.5    Disposition of Interests

Upon the sale or other disposition by a Person of all its Interests in the
Company, following which such Person and Affiliate thereof is no longer a Member
of the Company, this Agreement shall terminate as to such Member and its
Affiliates, except as provided in Section 14.3 or Section 14.6.

Section 14.6    Survival of Rights and Duties

Termination of this Agreement for any reason, and any Member ceasing to be a
Member or a party to this Agreement for any reason, shall not relieve any Member
of any liability which at the time of termination or cessation has already
accrued to such Member or which thereafter may accrue in respect of any act or
omission prior to such termination or cessation, nor shall any such termination
or cessation affect in any way the Related Agreements or the survival of any
right, duty or obligation of any Member which is expressly stated elsewhere in
this Agreement to survive termination or cessation hereof.  The provisions of
ARTICLE 8, Section 10.2, Section 10.3,





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

71

--------------------------------------------------------------------------------

 



Section 11.4, ARTICLE 12, ARTICLE 13 and ARTICLE 14 shall survive any
termination of this Agreement and any Member ceasing to be a Member or a party
to this Agreement for any reason.

Section 14.7    Governing Law

This Agreement shall be construed in accordance with and governed by the
internal laws of the State of Delaware applicable to agreements made and to be
performed wholly within such jurisdiction, without regard to principles of
conflicts of law provisions of that or of any other state, all rights and
remedies being governed by said laws.

Section 14.8    Specific Performance

The Members acknowledge that money damages may not be an adequate remedy for
violations of this Agreement and that any Member may, in its sole discretion, in
an arbitration or a court of competent jurisdiction, to the extent permitted
hereunder, apply for specific performance or injunctive or other relief as such
arbitration or court may deem just and proper in order to enforce this Agreement
or to prevent violation hereof.  Each Member hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may be brought by a Member, as the case may be.

Section 14.9    Remedies Cumulative

All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity, unless otherwise specifically
provided herein, shall not be mutually exclusive and shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any one or more
right, power or remedy thereof by a Member shall not preclude the simultaneous
or later exercise of any other such right, power or remedy by such Member
hereunder or under Applicable Law or the principles of equity.

Section 14.10  Further Assurances

Each Member shall execute and deliver any such further documents and shall take
such further actions as any other Member may at any time or times reasonably
request, at the expense of the requesting Member, consistent with the provisions
hereof in order to carry out and effect the intent and purposes of this
Agreement.

Section 14.11  Expenses

Unless otherwise specifically agreed to in writing and except as set forth in
this Section 14.11, the parties will bear their own costs and expenses
(including all legal, accounting and investment expenses) incurred prior to the
execution and delivery of the Original Agreement. Notwithstanding the foregoing,
whether or not the Company acquires any licenses, (a) upon the filing with the
FCC of the short-form application to participate in the Auction, American III
shall pay or reimburse SNR for all of SNR’s, John Muleta’s, and the Private
Equity Investor’s





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

72

--------------------------------------------------------------------------------

 



reasonable out-of-pocket expenses (including legal fees and expenses) incurred
in connection with the transactions contemplated hereby (including any such
expenses incurred prior to the date of the Original Agreement) and SNR’s
proposed participation in the Auction incurred up to such date, up to a maximum
aggregate reimbursement of $200,000 and (b) after such payment or reimbursement,
American III shall reimburse SNR, from time to time within thirty (30) days of
American III’s receipt of a reasonably detailed invoice from SNR, for all of
SNR’s reasonable, documented out-of-pocket expenses (including legal fees and
expenses) incurred in connection with the transactions contemplated hereby and
SNR’s proposed participation in the Auction incurred from and after the date on
which such short-form application is filed with the FCC. In addition, the
Company shall (or shall cause the License Company to) pay directly, or shall (or
shall cause the License Company to) reimburse the Members for, the costs and
expenses the Members incur (or have incurred) for the benefit of the Company or
the License Company in connection with the License Company’s participation in
the Auction (e.g., the cost of bidding facilities and related computer hardware
and software); provided that such costs and expenses are consistent with the
DISH Network Corporation travel policy; provided further that the other Members
receive documentation of such expenses in a form reasonably acceptable to such
Members. SNR shall be solely responsible for any investment banking fees and
expenses paid or payable to any investment bank hired by SNR.

Section 14.12  Notices

All notices or requests that are required or permitted to be given pursuant to
this Agreement shall be given in writing and shall be sent by facsimile
transmission, or by first-class certified mail, postage prepaid, or by overnight
courier service, charges prepaid, to the party to be notified, addressed to such
party at the address(es) set forth below, or sent by facsimile to the fax
number(s) set forth below, or such other address(es) or fax number(s) as such
party may have substituted by written notice (given in accordance with this
Section) to the other party.  The sending of such notice with confirmation of
receipt of the complete transmission (in the case of facsimile transmission) or
receipt of such notice (in the case of delivery by first-class certified mail or
by overnight courier service) shall constitute the giving thereof.

 

If to be given to SNR or the Company:

If to be given to American III:

SNR Wireless Management, LLC SNR Wireless HoldCo, LLC

John Muleta

Attn: John Muleta

 

American AWS-3 Wireless III L.L.C.

Attn: EVP, Corporate Development

 

If by overnight courier service:

200 Little Falls Street, Suite 102 Falls Church, VA 22046

 

If by overnight courier service:

 

9601 South Meridian Blvd. Englewood, Colorado 80112

 

 





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

73

--------------------------------------------------------------------------------

 



 

 

If by first-class certified mail:

200 Little Falls Street, Suite 102

Falls Church, VA 22046

 

If by first-class certified mail:

P.O. Box 6655

Englewood, Colorado 80155

 

If by facsimile:

Fax #: (888) 804-0321

 

If by facsimile:

Fax #: (303) 723-2020

cc: Venable LLP

101 California Street

Suite 3800

San Francisco, CA 94111

Attention:  Arthur E. Cirulnick

Fax #: (415) 653-3755

cc: Office of the General Counsel

American AWS-3 Wireless III L.L.C.

 

If by overnight courier service:

 

Same address as noted above for American III overnight courier delivery

 

If by first-class certified mail:

Same address as noted above for American

III first- class certified mail delivery

 

If by facsimile:

Fax #: (303) 723-2050

 

Section 14.13  Severability

Subject to Section 14.14, each provision of this Agreement shall be construed as
separable and divisible from every other provision and the enforceability of any
one provision shall not limit the enforceability, in whole or in part, of any
other provision.  In the event that a court or administrative body of competent
jurisdiction holds any provision of this Agreement to be invalid, illegal, void
or less than fully enforceable as to time, scope or otherwise, the parties agree
that such provision shall be construed by limiting and reducing it so that such
provision is valid, legal, and fully enforceable while preserving to the
greatest extent permissible the original intent of the parties; the remaining
terms and conditions of this Agreement shall not be affected by such alteration,
and shall remain in full force and effect.

Section 14.14  Reformation

(a)       If the FCC should (i) change any FCC Rule in a manner that would
adversely affect the enforceability of this Agreement; (ii) directly or
indirectly reject or take action to challenge the enforceability of this
Agreement or (iii) take any other steps whatsoever, on its own initiative or by
petition from another Person, to challenge or deny the transactions contemplated
hereby, or the eligibility of the License Company to hold any of the licenses
won in the Auction or the ability of the License Company to realize the Auction
Benefits (each, an “Adverse FCC Action”), then the Members shall promptly
consult with each other and negotiate in good faith to reform and amend this
Agreement so as to eliminate or amend to make unobjectionable any portion that
is the subject of any Adverse FCC Action (each, an “Adverse  FCC Action
Reformation”).  Furthermore, subject





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

74

--------------------------------------------------------------------------------

 



to consent in writing by American III, in the event of an Adverse FCC Action,
the Members other than American III (the “Non-American III Members”) shall use
their best efforts with respect to all aspects of the Adverse FCC Action to
agree upon an Adverse FCC Action Reformation with American III; provided however
that in the event that an element of any such Adverse FCC Action materially
adversely impacts the material economic benefits of the Non-American III Members
(each, an “Economic Element”), then the Non-American III Members may use
commercially reasonable efforts solely with respect to the Economic Element of
the Adverse FCC Action to agree upon an Adverse FCC Action Reformation with
American III. None of the parties hereto shall take any action that is
reasonably likely to contribute to such Adverse FCC Action.

(b)      If the FCC should determine that a portion of this Agreement, after
having been reformed pursuant to paragraph (a) above, continues to violate FCC
Rules, then such provisions shall be null and void and the remainder of this
Agreement shall continue in full force and effect, provided that the relative
economic and other rights and benefits expected to be derived by the parties
hereunder are preserved.

Section 14.15  Relationship of Parties

Each Member shall perform services hereunder as an independent contractor and
nothing herein shall be construed as creating any other relationship between the
Members, except as expressly set forth herein. Except as specifically provided
in this Agreement, nothing in this Agreement will constitute a Member as a legal
representative or agent of the other Member, nor will a Member have the right or
authority to assume, create or incur any liability or any obligation of any
kind, express or implied, against or in the name of or on behalf of the other
Member or hold itself out as agent for the other Member, unless otherwise
expressly permitted by such other Member.

Section 14.16  No Right to Partition

No Member shall have the right to bring an action for partition against the
Company. Each of the Members hereby irrevocably waives any and all rights which
it may have to maintain an action to partition Company property or to compel any
sale or transfer thereof.

Section 14.17  Construction

(a)       The singular includes the plural and the plural includes the singular.

(b)      A reference to Applicable Law includes any amendment or modification to
such Applicable Law, and all regulations, rulings and other Applicable Law
promulgated under such Applicable Law.

(c)       A reference to a Person includes its permitted successors and
permitted assigns.

(d)      Accounting terms have the meanings assigned to them by GAAP, as applied
by the accounting entity to which they refer.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

75

--------------------------------------------------------------------------------

 



(e)       The words “include,” “includes” and “including” are not limiting.

(f)       Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(g)      A reference in a document to an Article, Section, Exhibit, Schedule,
Annex or Appendix is to the Article, Section, Exhibit, Schedule, Annex or
Appendix of such document unless otherwise indicated. Exhibits, Schedules,
Annexes or Appendices to any document shall be deemed incorporated by reference
in such document. In the event of any conflict between the provisions of this
Agreement (exclusive of the Exhibits, Schedules, Annexes and Appendices thereto)
and any Exhibit, Schedule, Annex or Appendix thereto, the provisions of this
Agreement shall control.

(h)      References to any document, instrument or agreement (i) shall include
all exhibits, schedules and other attachments thereto; (ii) shall include all
documents, instruments or agreements issued or executed in replacement thereof
and (iii) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, amended and restated, supplemented or otherwise
modified from time to time and in effect at any given time.

(i)       The words “hereof,” “herein” and “hereunder” and words of similar
import when used in any document shall refer to such document as a whole and not
to any particular provision of such document.

(j)       References to “days” shall mean calendar days, unless the term
“Business Days” shall be used. References to a time of day shall mean such time
in New York, New York, unless otherwise specified.

(k)      The word “will” shall be construed to have the same meaning and effect
as the word “shall.”

(l)       Each of the parties hereto acknowledges that it has reviewed this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.

(m)     All section and descriptive headings and the recitals herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement, and no construction
or reference shall be derived therefrom.

Section 14.18  Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one instrument.

[END OF PAGE]

[SIGNATURE PAGE FOLLOWS]

 





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

76

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT OF SNR HOLDCO

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

 

MEMBERS:

 

 

 

AMERICAN AWS-3 WIRELESS III LLC

 

 

 

By:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SNR WIRELESS MANAGEMENT,  LLC

 

 

 

By:

Atelum LLC, Its Manager

 

 

 

By:

 

 

 

Name:

John Muleta

 

 

Title:

Managing Member

 

 

 

NON-MEMBER PARTIES:

 

 

 

JOHN MULETA

 

 

 

By:

 

 

 

 

COMPANY:

 

 

 

 

SNR WIRELESS HOLDCO,  LLC

 

 

 

By:

SNR Wireless Management, LLC, Its Manager

 

 

 

 

By:

Atelum LLC, Its Manager

 

 

 

By:

 

 

 

Name:

John Muleta

 

 

Title:

Managing Member

 





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

77

--------------------------------------------------------------------------------

 



SCHEDULE 11.3(a)(ii)

1.    As documented in Letter from Ari Q. Fitzgerald, Hogan Lovells US LLP,
Counsel for SNR Wireless LicenseCo, LLC, to Jean L. Kiddoo, Deputy Bureau Chief,
Office of the Bureau Chief, Wireless Telecommunications Bureau, Federal
Communications Commission, FCC ULS File No. 0006670667 (filed Oct. 1, 2015);
Letter to Ari Q. Fitzgerald, Counsel for SNR Wireless LicenseCo, LLC, from Roger
C. Sherman, Chief, Wireless Telecommunications Bureau, Federal Communications
Commission, 30 FCC Rcd 10704 (WTB rel. Oct. 1, 2015).

 

 

 



--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

78

--------------------------------------------------------------------------------

 



EXHIBIT A

INSTRUMENT OF ASSIGNMENT

INSTRUMENT OF ASSIGNMENT, dated as of__________, 20__, by and between SNR
WIRELESS HOLDCO, LLC, a Delaware limited liability company (“Assignee”), and SNR
WIRELESS MANAGEMENT, LLC, a Delaware limited liability company (“Assignor”).

This Instrument of Assignment is being executed and delivered pursuant to
Section 8.3 of the Second Amended and Restated Limited Liability Company
Agreement of Assignee, dated as of ___________, ____, by and between American
AWS-3 Wireless III L.L.C. and Assignor (as such Agreement may have been or may
be hereafter amended, modified, supplemented or amended and restated from time
to time in accordance with its terms, the “LLC Agreement”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth in the LLC Agreement, including the payment of the Put
Price as of the date hereof, and other valuable consideration to Assignor, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows (capitalized terms used herein without definition herein having the
meanings ascribed to them in the LLC Agreement):

1.         Assignment.  Assignor does hereby assign, convey, transfer and
deliver (such assignment, conveyance, transfer and delivery being referred to
herein as “Delivery”) to Assignee, its successors and assigns all of its right,
title and interest in and to, free and clear of Liens (other than restrictions
imposed pursuant to the LLC Agreement or under any applicable securities laws
and other than Liens under or pursuant to the Senior Credit Facility and the
other Loan Documents (as defined therein)), its entire Interest in the Company.

2.         Representations and Warranties.  Assignor hereby represents and
warrants to Assignee that, subject to the FCC Rules, Assignor (a) is the sole
beneficial and record owner of the Interests being delivered by it hereby and
has good and marketable title thereto, free and clear of all Liens (other than
restrictions imposed pursuant to the LLC Agreement or under any applicable
securities laws and other than Liens under or pursuant to the Senior Credit
Facility and the other Loan Documents (as defined therein)) and (b) has full
power and authority to deliver such Interests without conflict with the terms of
any Applicable Law, order or material agreement or instrument binding upon it or
its assets.

3.         Further Assurances.  Each of the parties agrees that at any time and
from time to time upon the request of another party hereto, it shall execute and
deliver such further documents and shall take such further actions as such other
party may at any time or times reasonably request, at the expense of such
requesting party, consistent with the provisions hereof in order to carry out
and effect the intent and purposes of this Instrument of Assignment, and to vest
in Assignee, and put Assignee in possession of, all the Interests and any
portion thereof to be delivered hereunder.

4.         Successors.  This Instrument of Assignment is executed by, and shall
be binding upon, Assignee and Assignor, and their respective successors and
assigns.





--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

 

--------------------------------------------------------------------------------

 



5.         Counterparts.  This Instrument of Assignment may be executed in two
or more counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one instrument.

6.         Governing Law.  This Instrument of Assignment shall be construed in
accordance with and governed by the internal laws of the State of Delaware
applicable to agreements made and to be performed wholly within such
jurisdiction, without regard to principles of conflicts of law provisions of
that or of any other state, all rights and remedies being governed by said laws.

IN WITNESS WHEREOF, the undersigned have caused this Instrument of Assignment to
be executed as of the day and year first above written.

 

SNR WIRELESS MANAGEMENT,  LLC

 

 

 

By:

Atelum LLC, Its Manager

 

 

 

 

 

By:

 

 

 

Name:

John Muleta

 

 

Title:

Managing Member

 

 

 

SNR WIRELESS HOLDCO,  LLC

 

 

 

By:

SNR Wireless Management, LLC, Its Manager

 

 

 

 

By:

Atelum LLC, Its Manager

 

 

 

 

 

By:

 

 

 

Name:

John Muleta

 

 

Title:

Managing Member

 

 

--------------------------------------------------------------------------------

*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.  Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

2

--------------------------------------------------------------------------------